17-11628-mkv         Doc 163       Filed 11/08/18 Entered 11/08/18 16:18:34         Main Document
                                                 Pg 1 of 51


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :   Chapter 11
                                                                :
 TABERNA PREFERRED FUNDING IV, LTD., :
                                                                :   Case No. 17-11628 (MKV)
                                                                :
                            Alleged Debtor.                     :
 ---------------------------------------------------------------x
  TABERNA PREFERRED FUNDING IV, LTD., :
                                                                :   Adv. Proc. No. 17-01087 (MKV)
                                                                :
                             Interpleader Plaintiff,            :
  v.                                                            :
                                                                :
  OPPORTUNITIES II LTD., HH HOLDCO CO- :
  INVESTMENT FUND, L.P., REAL ESTATE                            :
  OPPS LTD., KL FUND II, HILDENE                                :
  OPPORTUNITIES MASTER FUND II, LTD.,                           :
  WATERFALL ASSET MANAGEMENT LLC, :
  INVESTORS TRUST ASSURANCE SPC,                                :
  AND CITI GLOBAL MARKETS INC.,                                 :
                                                                :
                             Interpleader Defendants.           :

 ---------------------------------------------------------------x

                            DECISION GRANTING MOTION
                     FOR JUDGMENT ON PARTIAL FINDINGS AND
                DISMISSING THE INVOLUNTARY BANKRUPTCY PETITION


 APPEARANCES:

 KLEE, TUCHIN, BOGDANOFF & STERN LLP
 Counsel for the Petitioning Creditors
 1999 Avenue of the Stars, 39th Floor
 Los Angeles, California 90067
 By: Robert J. Pfister, Esq.
 Whitman L. Holt, Esq.

 PEPPER HAMILTON LLP
 Counsel for Hildene Opportunities Master Fund II, Ltd.
 620 Eighth Avenue, 37th Floor
 New York, New York 10017
 By: H. Peter Haveles, Jr., Esq.
17-11628-mkv     Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34   Main Document
                                           Pg 2 of 51



 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 Counsel for Hildene Opportunities Master Fund II, Ltd.
 865 S. Figueroa Street, 10th Floor
 Los Angeles, California 90017
 By: Eric D. Winston, Esq.

 51 Madison Avenue, 22nd Floor
 New York, New York 10010
 By: Lindsay M. Webber, Esq.

 DAVIS POLK
 Counsel for Citigroup Global Markets, Inc.
 450 Lexington Avenue
 New York, New York 10017
 By: Elliot Moskowitz, Esq.
 Brian M. Resnick, Esq.
 Justin Sommers, Esq.

 MARKO & MAGOLNICK, P.A.
 Counsel for Investors Trust Assurance, SPC
 3001 South West 3rd Avenue
 Miami, Florida 33129
 By: Joel S. Magolnick, Esq.

 KASOWITZ BENSON TORRES LLP
 Counsel for Waterfall Asset Management, LLC
 1633 Broadway
 New York, New York 10019
 By: Matthew B. Stein, Esq.
 Michael A. Hanin, Esq.

 MILBANK, TWEED, HADLEY & MCCLOY LLP
 Counsel for TP Management LLC
 28 Liberty Street
 New York, New York 10005
 By: Gerard Uzzi, Esq.
 Daniel M. Perry, Esq.
 Alexander B. Lees, Esq.




                                               2
17-11628-mkv         Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                      Main Document
                                                  Pg 3 of 51



 MARY KAY VYSKOCIL
 UNITED STATES BANKRUPTCY JUDGE

          This dispute concerns an involuntary chapter 11 petition filed against Taberna Preferred

 Funding IV, Ltd., a structured finance entity known as a collateralized debt obligation

 (commonly referred to as a “CDO”), that issued several series of notes, which descend in priority

 (“Taberna”). The involuntary petition was filed by three holders of the two most senior classes

 of notes, Opportunities II Ltd., HH HoldCo Co-Investment Fund, L.P., and Real Estate Opps Ltd.

 (collectively, the “Petitioning Creditors”), and is opposed by Taberna, its collateral manager, and

 five holders of the junior classes of notes issued by Taberna. The movants seek a judgment that

 three Petitioning Creditors have failed to establish a prima facie case that they meet one of the

 requirements, set forth in section 303(b) of the Bankruptcy Code, to qualify as petitioning

 creditors eligible to commence this involuntary case, and as such, dismissal of this involuntary

 petition.

          Although the parties opposing the involuntary petition have raised a number of

 arguments, 1 they now seek judgment that the Petitioning Creditors have not made out a prima

 facie case with regard to only one of the eligibility requirements for filing an involuntary

 petition, namely, that Petitioning Creditors hold claims against the putative debtor, Taberna. The

 parties opposing the involuntary petition argue that the notes are nonrecourse, and accordingly,


 1
   The Objecting Parties oppose the involuntary petition on a number of other grounds that are not at issue here.
 Specifically, they contend that an order for relief should not be entered in this case because the Indenture prohibits
 the Petitioning Creditors from commencing an involuntary bankruptcy case against Taberna and that the Petitioning
 Creditors are ineligible under section 303(b) of the Bankruptcy Code because they hold oversecured claims. See
 Noteholders’ Prehearing Brief (I) Opposing Granting of the Involuntary Petition and (II) Requesting Dismissal of, or
 Abstention from this Chapter 11 Case [ECF No. 104]. The Objecting Parties also argue that the case should be
 dismissed because the Petitioning Creditors filed the involuntary petition in bad faith. See id. The Petitioning
 Creditors maintain that nothing in the Indenture or the Notes prohibits holders of A-1 Notes from commencing an
 involuntary bankruptcy case against Taberna and that the Petitioning Creditors satisfy all of the requirements of
 section 303 of the Bankruptcy Code, including those not at issue on this motion. See Petitioning Creditors’ Opening
 Brief (I) In Support of an Order for Relief and (II) In Opposition to Dismissal or Abstention [ECF No. 87].

                                                           3
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                       Main Document
                                                   Pg 4 of 51


 the Petitioning Creditors only hold claims against the collateral securing the notes; i.e. they do

 not hold claims against Taberna.

          Whether the Petitioning Creditors hold claims against Taberna on account of the notes

 turns in the first instance on whether the notes are nonrecourse and, if the notes are nonrecourse,

 on whether sections 1111(b) and 102(2) of the Bankruptcy Code eliminate any distinction

 between recourse and nonrecourse claims in bankruptcy for purposes of determining the

 eligibility of a petitioning creditor under section 303(b) such that, notwithstanding the

 nonrecourse nature of the claims, the Petitioning Creditors hold the requisite claims against

 Taberna.

          This opinion constitutes the Court’s findings of fact and conclusions of law pursuant to

 Rule 52(c) of the Federal Rules of Civil Procedure, made applicable here by Rule 7052 of the

 Federal Rules of Bankruptcy Procedure. 2 For reasons set forth herein, the Court concludes that

 the Petitioning Creditors do not meet the requirements of section 303(b) of the Bankruptcy Code

 and are not eligible to commence an involuntary case against Taberna. Accordingly, judgment

 should be entered dismissing this case.

          In addition, the Court finds that this involuntary case serves no legitimate bankruptcy

 purpose, Petitioning Creditors would not be prejudiced by dismissal, and it is in the best interest

 of the creditors and the estate that the case be dismissed. Accordingly, pursuant to sections 1112



 2
   The opinion contains both findings of fact (“Findings”) and conclusions of law (“Conclusions”). To the extent any
 findings may be deemed conclusions of law, they shall also be considered Conclusions. To the extent that any
 Conclusions may be deemed findings of fact, they shall also be considered Findings. See, e.g., Bison Capital Corp.
 v. ATP Oil & Gas Corp., No. 10 CIV. 714 SHS, 2011 WL 8473007, at *1 n.1 (S.D.N.Y. Mar. 8, 2011), aff'd, 473 F.
 App'x 40 (2d Cir. 2012) (citing Miller v. Fenton, 474 U.S. 104, 113—14 (1985); 9C Wright & Miller, Federal
 Practice and Procedure § 2579 (3d ed. 2002) (discussing that it is often difficult to categorize a particular matter as a
 finding of fact or a legal conclusion).




                                                            4
17-11628-mkv         Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                      Main Document
                                                  Pg 5 of 51


 and 105 of the Bankruptcy Code, in the exercise of the Court’s discretion, the Court concludes

 that the case should be dismissed for cause.

                                                 JURISDICTION

          This Court has jurisdiction over this chapter 11 case pursuant to 28 U.S.C. §§ 157 and

 1334 and the Amended Standing Order of Referral of Cases to Bankruptcy Judges of the United

 States District Court for the Southern District of New York (M–431), dated January 31, 2012

 (Preska, C.J.). The determination of whether an order for relief should be granted in an

 involuntary case is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(1) and (b)(2)(A) and (O).

 Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. All parties to this motion

 consent to the entry of a final judgment or order with respect to all matters now before the Court.

 See Joint Pretrial Order (the “JPO”) § II [ECF No. 132]; see also Objecting Parties Proposed

 Findings of Fact and Conclusions of Law [ECF No. 144-1]; Petitioning Creditors Proposed

 Findings of Fact and Conclusions of Law [ECF No. 147-1] (stating that the parties have agreed

 that these proceedings are matters as to which the Court can enter final orders and judgment

 “including the specific issue presented by the Rule 52(c) Motion . . . .”).

                                                           I.

 A.       Factual Background

          In 2005, Taberna issued eleven classes of notes in the aggregate principal amount of

 $630,175,000, which descend in priority and have a stated maturity date of May 5, 2036

 (collectively, the “Notes”). See JPO § III Stipulated Fact (“Stip. Fact”) ¶¶ 4-6; JX13 at 55-56.

 The Notes are governed by an indenture dated December 23, 2005 (the “Indenture”). See JPO §



 3
  JX1 refers to Joint Exhibit 1, which is identified in the Joint Pretrial Order as the Indenture (defined below) and
 hereinafter will be referred to as the Indenture. Other Joint Exhibits will be referred to throughout as “JX” followed
 by the exhibit number.

                                                           5
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                             Pg 6 of 51


 III Stip. Fact ¶ 3; Indenture § 14.9. The funds generated by the issuance of the Notes were used

 to purchase various types of securities that were intended to generate proceeds sufficient to repay

 the Notes and serve as collateral securing the Notes (collectively, the “Collateral”). See

 Petitioning Creditors’ Statement About the Involuntary Chapter 11 Petition Regarding Taberna

 Preferred Funding IV, Ltd. (the “PC Stmt.”) [ECF No. 2] ¶¶ 1, 2; JPO § III Stip. Fact ¶1. The

 Collateral consists mostly of long-term securities issued by real estate investment trusts

 (“REITS”) and other real estate entities, see PC Stmt. ¶ 10; JPO § III Stip. Fact ¶ 7, and is held in

 trust for the benefit and security of, inter alia, holders of Notes (collectively, the “Noteholders”).

 See INDENTURE, Granting Clauses. The Indenture defines “Secured Parties” to include,

 among others, the Noteholders. See INDENTURE at 1, 44.

        At all times, Taberna has paid Class A Noteholders pursuant to the terms of the

 Indenture. See JPO § III Stip. Fact ¶¶ 12, 22. In August 2009, an event of default occurred under

 the Indenture due to Taberna’s payment default on Class B Notes, notes junior to those now held

 by the Petitioning Creditors. See JPO § III Stip. Fact ¶ 17. The Notes were accelerated the

 following month. See JPO § III Stip. Fact ¶ 18. Over six years later, on March 22, 2016, the

 Petitioning Creditors purchased a total of $135,525,044.37 of the most senior class of Notes (the

 “A-1 Notes”) and a total of $16.9 million of the second most senior class of notes (the “A-2

 Notes”). See JPO § III Stip. Fact ¶¶ 29, 30. By virtue of these purchases, at the time of filing,

 the Petitioning Creditors held 100% of the A-1 Notes and approximately 34% of the A-2 Notes.

 See PC Stmt. ¶ 4.

        As the Indenture does not permit the Petitioning Creditors unilaterally to liquidate the

 Collateral without the consent of other parties, prior to filing the involuntary petition, the

 Petitioning Creditors took a number of steps in a failed effort to liquidate the Collateral. See PC



                                                   6
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                             Pg 7 of 51


 Stmt. ¶ 6; JPO § III Stip. Fact ¶¶ 35-40. Petitioning Creditors’ principal, Vikaran Ghei,

 demonstrated at trial that he has experience and expertise in working with complex financial

 instruments, and has a sophisticated understanding of the workings of the Bankruptcy Code. See

 11/28/17 Tr. 47:24—50:24, Adv. Pro. No. 17-01087 ECF No. 15 (“11/28/17 Tr.”); see also

 11/29/17 Tr. 177:1—17, Adv. Pro. No. 17-01087 ECF No. 16 (“11/29/17 Tr.”). After hiring

 counsel that was specifically experienced bankruptcy counsel, see 11/30/17 Tr. 108:2—110:24,

 Adv. Pro. No. 17-01087 ECF No. 17 (“11/30/17 Tr.”); see also JPO § III Stip. Fact ¶ 1, among

 the steps the Petitioning Creditors took to break open the CDO, in November 2016, Mr. Ghei, on

 behalf of Petitioning Creditors, reached out to the indenture trustee and “requested that the

 indenture trustee solicit consents to allow the underlying collateral to be liquidated.” PC Stmt. ¶

 6; see also JPO § III Stip. Fact ¶ 35; Email from Thomas Ji to Vik Ghei, [JX 66]. Mr. Ghei did

 not offer any consideration in exchange for the requested consents, and the Petitioning Creditors

 ultimately failed to receive sufficient consent to sell the Collateral. See Consent Solicitation [JX

 66]; See email from Brandon Meyer To Vik Ghei [JX 67]; JPO § III Stip. Fact ¶ 35. In March

 2017, Mr. Ghei, on behalf of Petitioning Creditors, and with the advice and assistance of their

 current bankruptcy counsel, launched a tender offer to purchase Notes from each class in

 amounts sufficient to allow them to direct the Trustee to auction the Collateral. 11/28/17 Tr.

 183:17—184:1, Adv. Pro. No. 17-01087 ECF No. 15; email from Vik Ghei to Brandon Meyer,

 [JX 69]; See JPO § III Stip. Fact ¶ 36; PC Stmt. ¶ 6. When that also failed to draw consent, the

 Petitioning Creditors subsequently amended their offer, 11/30/17 Tr. 210:22—211:18, Adv. Pro.

 No. 17-01087 ECF No. 17; JPO § III Stip. Fact ¶¶ 38-39, but ultimately did not purchase any

 Notes pursuant to the original or amended offer. 11/29/17 Tr. 44:9—16, Adv. Pro. No. 17-01087

 ECF No. 16; See JPO § III Stip. Fact ¶ 40.



                                                  7
17-11628-mkv        Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34            Main Document
                                               Pg 8 of 51


           The Petitioning Creditors thereafter immediately purchased the remaining A-1 Notes that

 they did not already own, 11/29/17 Tr. 46:8—10, Adv. Pro. No. 17-01087 ECF No. 16; see JPO

 § III Stip. Fact ¶ 41, and two months later filed the involuntary petition. See Involuntary Petition

 [ECF No. 1]. Petitioning Creditors simultaneously filed a document described as a ‘partial

 waiver’ and incorporated the waiver into the involuntary petition. Involuntary Petition [ECF No.

 1], Exh. 3; see also JPO § III Stip. Fact ¶ 57. Through this document, each of the three

 Petitioning Creditors waived its right to benefit from security interests in any asset of the alleged

 debtor solely on account of its ownership interest in the Class A-2 Notes up to, but not to exceed,

 the amount of $5,259.00. JPO § III Stip. Fact ¶ 57; see also Involuntary Petition [ECF No. 1],

 Exh. 3.

           At the time the involuntary petition was filed, the Petitioning Creditors had prepared a

 draft chapter 11 plan and stated that they were “ready to file their plan and accompanying

 documents, and then they will promptly pursue confirmation of that plan.” PC Stmt. ¶ 8. The

 plan drafted by the Petitioning Creditors permits an auction of the Collateral at the option of a

 majority of the holders of the A-2 Notes. See Notice of Filing of Certain Unredacted Exhibits to

 Affidavit of H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting Ex Parte

 Motion to File Documents Under Seal [ECF No. 82], Exh. D. While Petitioning Creditors do not

 control a majority of the A-2 Notes with their 34 percent stake, a company named Anchorage

 owns 50 percent of the A-2 Notes. 11/28/17 Tr. Adv. Pro. No. 17-01087 183:19—22, ECF No.

 15. Prior to commencing this case, Petitioning Creditors coordinated with Anchorage, an

 investor that had previously put another CDO into bankruptcy involuntarily, to effectuate the

 Chapter 11 proposed plan, which Anchorage agreed to support so long as Anchorage was not “on

 the front lines”. 11/29/17 Tr. 31:20— 35:1, Adv. Pro. No. 17-01087 ECF No. 16; see also JX



                                                    8
17-11628-mkv        Doc 163       Filed 11/08/18 Entered 11/08/18 16:18:34                  Main Document
                                                Pg 9 of 51


 102 (Mr. Ghei’s notes from his phone call with Anchorage discussing how to accomplish an

 accelerated liquidation of Taberna prior to the involuntary petition). The day after filing the

 Involuntary Petition, Petitioning Creditors moved to terminate the alleged debtor’s exclusivity

 period in which to file a chapter 11 plan to enable Petitioning Creditors to pursue their proposed

 plan. See Notice of Motion to Terminate the Debtor’s Plan Exclusivity Periods [ECF No. 8].

 B.      Procedural History

         Soon after filing the involuntary petition, the parties entered a stipulation, which the

 Court so ordered, establishing a schedule for expedited discovery including expert discovery and

 the briefing of any threshold legal issues. So Ordered Stipulation [ECF No. 45]. At the close of

 discovery, the Petitioning Creditors moved for partial summary judgment, seeking a ruling that,

 having filed waivers of the lien on the collateral, see JPO § III Stip. Fact ¶ 57, they now held

 unsecured claims against Taberna, thereby satisfying one of the eligibility requirements in

 dispute under section 303(b) of the Bankruptcy Code (i.e. a different requirement than the one at

 issue on this motion). See Petitioning Creditors’ Motion for Partial Summary Judgment [ECF

 No. 51]. 4 TP Management LLP, as collateral manager (the “Collateral Manager”), and several

 holders of Notes junior to the A-1 and A-2 Notes (collectively, the “Junior Noteholders” 5 and

 together with the Collateral Manager, the “Objecting Parties”) opposed the summary judgment

 motion, arguing that summary judgment should be denied because the Petitioning Creditors’

 Note claims are both oversecured and non-recourse. See Opposition to Petitioning Creditors’



 4
   Pursuant to the So Ordered Stipulation among the Parties [ECF No. 45] the Summary Judgment Motion was filed
 in the main bankruptcy case, Case No. 17-11628-MKV, and the Adversary Proceeding commenced by the putative
 debtor, Adv. Pro. No. 17-1087-MKV (seeking dismissal of this case or abstention) has been held in abeyance.
 5
  The Junior Noteholders include Hildene Opportunities Master Fund II, Ltd. (“Hildene”), Waterfall Asset
 Management LLC (“Waterfall”), Investors Trust Assurance SPC (“ITA”), EJF Capital LLC (“EJF”) and Citigroup
 Global Markets Inc. (“Citibank”). Collectively, they hold over $85 million in principal amount of Notes.

                                                       9
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34            Main Document
                                            Pg 10 of 51


 Motion for Partial Summary Judgment [ECF No. 65]. By decision dated November 27, 2017,

 the Court denied the Petitioning Creditors’ summary judgment motion on the issue of whether

 they hold unsecured claims against Taberna on the grounds that they had failed to establish that

 there were no material issues of fact and that they were entitled to judgment as a matter of law.

 See Decision Denying Motion for Partial Summary Judgment [ECF No. 133] (the “Summary

 Judgment Decision”).

        Thereafter, a bench trial commenced on the disputed issue of the eligibility of Petitioning

 Creditors to maintain this case. After five days of trial, at which Vikaran Ghei (one of two

 Principals of the Petitioning Creditors) and two experts (who testified with respect to valuation

 issues not relevant on this motion) testified, excerpts of depositions were offered, and over 140

 exhibits were received into evidence. At the close of the Petitioning Creditors’ case in chief, the

 Objecting Parties moved pursuant to Rule 52(c) of the Federal Rules of Civil Procedure for a

 judgment on partial findings (the “Motion” or “Mtn.”). See The Objecting Parties’ Motion

 Under Rule 52(c) of the Federal Rules of Civil Procedure for Judgment on Partial Findings [ECF

 No. 144].

        In their Motion, the Objecting Parties seek a determination that the Petitioning Creditors’

 claims with respect to the Notes (the “PC Note Claims”) are nonrecourse and, as holders of

 nonrecourse claims, the Petitioning Creditors are ineligible under section 303(b) of the

 Bankruptcy Code to file an involuntary petition. Taberna supports the Motion. See Alleged

 Debtor’s Joinder in The Objecting Parties’ Motion Under Rule 52(c) of the Federal Rules of

 Civil Procedure for Judgment on Partial Findings [ECF No. 145]. The parties submitted findings

 of fact and conclusions of law and thereafter the Court heard oral argument on the motion. ECF

 Nos. 144—152. The narrow issues before the Court on this Motion are (1) whether the PC Note



                                                 10
17-11628-mkv         Doc 163       Filed 11/08/18 Entered 11/08/18 16:18:34                     Main Document
                                                Pg 11 of 51


 Claims are nonrecourse, and (2) whether the Petitioning Creditors nonetheless meet the

 eligibility criteria of section 303(b) of the Bankruptcy Code requiring that they hold claims

 against Taberna.

         While the Rule 52 motion was pending, the Second Circuit issued a decision in Wilk

 Auslander LLP v. Murray (In re Murray), affirming that a bankruptcy court has the authority to

 dismiss sua sponte an involuntary chapter 7 bankruptcy case for cause. 900 F.3d 53 (2d Cir.

 2018). In light of Murray, the Court issued an order directing the parties to show cause with

 respect to whether this case should be dismissed for cause pursuant to section 1112(b) of the

 Bankruptcy Code. [ECF No. 153]. The parties submitted briefing on the issue [ECF Nos. 154—

 159], and on October 18, 2018, the Court heard oral argument on the section 1112 issue.

                                        II.
                          LEGAL STANDARDS WITH RESPECT
                     TO MOTION FOR JUDGMENT ON PARTIAL FIDINGS

 A.      Rule 52(c) of the Federal Rules of Civil Procedure

         Rule 52(c) of the Federal Rules of Civil Procedure, which applies here pursuant to Rule

 7052 of the Federal Rules of Bankruptcy Procedure, 6 provides:

                  If a party has been fully heard on an issue during a nonjury trial and
                  the court finds against the party on that issue, the court may enter
                  judgment against the party on a claim or defense that, under the
                  controlling law, can be maintained or defeated only with a favorable
                  finding on that issue. The court may, however, decline to render any
                  judgment until the close of the evidence. A judgment on partial
                  findings must be supported by findings of fact and conclusions of
                  law as required by Rule 52(a).



 6
  Although Bankruptcy Rule 7052 provides that Federal Rule 52 applies in adversary proceedings, the parties are in
 agreement that Federal Rule 52(c) applies here, where Taberna initially raised the issues addressed herein in an
 adversary proceeding entitled Taberna Preferred Funding IV, Ltd. v. Opportunities II Ltd, et al., Adv. Pro. No. 17-
 01087 (MKV) (the “Adversary Proceeding”) and the parties subsequently agreed that all pleadings shall be filed
 solely in the main case, not the Adversary Proceeding, pending the outcome of the trial, and that all further
 proceedings in the Adversary Proceeding would be held in abeyance. See So Ordered Stipulation [ECF No. 45].

                                                         11
17-11628-mkv      Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34            Main Document
                                           Pg 12 of 51


 Fed. R. Civ. P. 52(c). Thus, judgment under Federal Rule 52(c) is appropriate where a plaintiff

 has failed to make out a prima facie case. Latin Am. Music Co., Inc. v. Spanish Broad. Sys., Inc.,

 254 F. Supp. 3d 584, 587 (S.D.N.Y. 2017), aff'd, 738 F. App'x 722 (2d Cir. 2018) (“A

 defendant’s Rule 52(c) motion may be granted when ‘the plaintiff has failed to make out a prima

 facie case or where the plaintiff has made out a prima facie case but the court determines that a

 preponderance of the evidence goes against the plaintiff's claim.’”); see also Pal v. New York

 Univ., No. 06 CIV. 5892 PAC FM, 2013 WL 4001525, at *1 (S.D.N.Y. Aug. 6, 2013), aff'd, 583

 F. App'x 7 (2d Cir. 2014).

        When considering a motion under Federal Rule 52(c), a court does not consider the

 evidence in the light most favorable to the non-moving party or draw any special inferences in

 the non-movant’s favor. See Wechsler v. Hunt Health Sys., Ltd., 330 F. Supp. 2d 383, 433

 (S.D.N.Y. 2004); Desiderio v. Celebrity Cruise Lines, Inc., No. 97 Civ. 5185(AJP), 1999 WL

 440775, at *19 (S.D.N.Y. June 28, 1999). “Instead, the court acts as both judge and jury, and

 decides the case based upon where the preponderance lies.” Empire State Bldg. Co. v. New York

 Skyline, Inc. (In re New York Skyline, Inc.), Adv. Nos. 09–1107 (SMB), 09–1145(SMB), 2013

 WL 655991, at *4 (Bankr. S.D.N.Y. Feb. 22, 2013) (citing Desiderio v. Celebrity Cruise Lines,

 Inc., 1999 WL 440775, at *19).

 B.     Bankruptcy Code Section 303(b)

        Section 303 of the Bankruptcy Code governs involuntary bankruptcy cases under

 chapters 7 and 11 and stipulates that an involuntary case may be commenced “only against a

 person . . . that may be a debtor under the chapter under which such case is commenced.” 11

 U.S.C. § 303(a). Section 303 goes on to set forth the minimum number of creditors required to

 commence an involuntary case and contains restrictions as to which types of creditors may



                                                 12
17-11628-mkv         Doc 163       Filed 11/08/18 Entered 11/08/18 16:18:34                    Main Document
                                                Pg 13 of 51


 commence an involuntary bankruptcy case. Specifically, pursuant to section 303(b)(1), an

 involuntary case may be commenced

                  by three or more entities, each of which is either a holder of a claim
                  against such person that is not contingent as to liability or the
                  subject of a bona fide dispute as to liability or amount, or an
                  indenture trustee representing such a holder, if such noncontingent,
                  undisputed claims aggregate at least $15,775 more than the value of
                  any lien on property of the debtor securing such claims held by the
                  holders of such claims.

 11 U.S.C. § 303(b)(1) (emphasis added). Section 303(b) thus requires that an involuntary

 petition be brought by at least three qualifying creditors 7 and that each such creditor holds a

 claim against the target of the involuntary petition. 11 U.S.C. § 303(b)(1).

         A petitioning creditor bears the initial burden of establishing a prima facie case that it

 meets the eligibility requirements set forth in section 303(b) of the Bankruptcy Code. See, e.g.,

 In re Persico Contracting and Trucking, Inc., No. 10–22736 (RDD), 2010 WL 3766555, at *3

 (Bankr. S.D.N.Y. Aug. 10, 2010); see also Platinum Fin. Servs. Corp. v. Byrd (In re Byrd), 357

 F.3d 433, 437 (4th Cir. 2004); In re Gutfran, 210 B.R. 672, 673 (Bankr. D. Conn. 1997). Once a

 prima facie case has been established, the burden then shifts to the entity against whom the

 involuntary petition has been filed to demonstrate that the eligibility requirements have not been

 met. See In re Persico Contracting and Trucking, Inc., 2010 WL 3766555, at *3; In re Byrd, 357

 F.3d at 439; In re Gutfran, 210 B.R. at 673.

         The Petitioning Creditors have been fully heard on the section 303 eligibility

 requirements. Therefore, if the Court finds that the Petitioning Creditors have not met their

 burden of establishing a prima facie case that they satisfy the eligibility requirement in section



 7
  Section 303(b)(2) of the Bankruptcy Code contains a variation on these requirements for circumstances, not present
 in this case, where there are fewer than twelve creditors. The number of creditors required under section 303(b) is
 not in dispute on this motion.

                                                         13
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 14 of 51


 303(b) of the Bankruptcy Code, the Court may enter judgment against them on this issue and the

 petition in this involuntary case should be dismissed.

                                                  III.

                    FINDINGS OF FACT AND CONCLUSION OF LAW
                     WITH RESPECT TO WHETHER PETITIONING
                    CREDITORS HOLD A CLAIM AGAINST TABERNA

 A.     The Notes are Nonrecourse

        The Objecting Parties assert that pursuant to the terms of the Indenture, the Notes are

 nonrecourse and therefore the Petitioning Creditors do not hold claims against Taberna since

 their claims are limited to the Collateral. See Mtn. ¶¶ 17, 20, 22. The Petitioning Creditors, on

 the other hand, assert that the Indenture does not yet, if ever, preclude claims against Taberna or

 otherwise limit the PC Note Claims to claims against the Collateral. See Petitioning Creditors’

 Opposition to the Objecting Parties’ Motion under Rule 52(c) of the Federal Rules of Civil

 Procedure for Judgment on Partial Findings (the “Opposition” or “Opp.”) [ECF No. 147] ¶¶ 34-

 51. Based on its review of the Indenture [JX1], the Court finds that the Notes are nonrecourse.

        The term “nonrecourse” describes a type of debt that is “of, relating to, or involving an

 obligation that can be satisfied only out of the collateral securing the obligation and not out of

 the debtor’s other assets.” Black’s Law Dictionary (10th ed. 2014). A nonrecourse note is “[a]

 note that may be satisfied upon default only by means of the collateral securing the note, not by

 the debtor’s other assets.” Id. Similarly, a “nonrecourse creditor is a creditor who has agreed to

 look only to its collateral for satisfaction of its debt and does not have any right to seek payment

 of any deficiency from a debtor’s other assets.” In re 680 Fifth Ave. Assocs. v. Mut. Benefit Life

 Ins. Co. (In re 680 Fifth Ave. Assocs.), 156 B.R. 726, 732-33 (Bankr. S.D.N.Y. 1993), aff’d, 169

 B.R. 22 (S.D.N.Y. 1993) aff’d, 29 F.3d 95 (2d Cir. 1994); see also In re Montgomery Ward,



                                                  14
17-11628-mkv       Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                             Pg 15 of 51


 LLC, 634 F.3d 732, 740 (3d Cir. 2011) (“A claim secured by a nonrecourse security interest is,

 by definition, enforceable only against the debtor’s property. A claim secured by a recourse

 security interest is enforceable against both the collateral and, to the extent the claim exceeds the

 value of the collateral, against the debtor.”).

         To determine whether the Notes are nonrecourse, the Court looks to the Indenture [JX1],

 which is governed by New York state law. See JX 1 INDENTURE § 14.9. The plain meaning of

 the language controls the construction of contracts governed by New York state law. See City of

 Hartford v. Chase, 942 F.2d 130, 134–35 (2d Cir. 1991) (quoting Berger v. Heckler, 771 F.2d

 1556, 1568 (2d Cir. 1985)); V.C. Vitanza Sons v. New York City Hous. Auth., 7 A.D.3d 398, 776

 N.Y.S.2d 472 (1st Dep’t 2004) (“In interpreting a contract, the plain meaning of words and

 phrases should be determined and the language construed so as to give full meaning and effect to

 all provisions of the agreement.”). When called upon to construe a contract, a court should

 ascribe to the contract terms their ordinary meanings unless doing so would lead to an absurd

 result. See Mastrovincenzo v. City of New York, 435 F.3d 78, 104 (2d Cir. 2006). A court’s role

 in construing a contract is to “give effect to the intent of the parties as revealed by the language

 they chose to use.” Seiden Assocs. Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir. 1992)

 (citing Slatt v. Slatt, 64 N.Y.2d 966, 488 N.Y.S.2d 645, 477 N.E.2d 1099 (N.Y. 1985)).

 Moreover, it is presumed that every clause in a contract was intended to have an effect. See City

 of Hartford v. Chase, 942 F.2d 130, 135 (2d Cir. 1991). If a contract is unambiguous, its

 meaning should be determined without reference to extrinsic evidence. Goldman v. Comm’r of

 Internal Revenue, 39 F.3d 402, 406 (2d Cir. 1994) (citing Goodheart Clothing Co. v. Laura

 Goodman Enters., 962 F.2d 268, 272 (2d Cir. 1992)). Whether the language in a contract is

 ambiguous is a question of law, see Seiden Assocs., 959 F.2d at 429, determined by reference to



                                                   15
17-11628-mkv           Doc 163       Filed 11/08/18 Entered 11/08/18 16:18:34            Main Document
                                                  Pg 16 of 51


 the contract alone. See Goodheart, 962 F.2d at 272.

            The Court finds that the relevant provisions of the Indenture are unambiguous. Section

 2.6(h) of the Indenture, [JX 1], provides as follows: 8

                     The obligations of the Co-Issuers under the Notes and this Indenture
                     are non-recourse obligations of the Co-Issuers payable solely from
                     the Collateral and in accordance with the Priority of Payments, and
                     following realization of the Collateral and its reduction to zero any
                     claims of the Noteholders shall be extinguished and shall not
                     thereafter revive.

                     No recourse shall be had against any Officer, Preferred Shareholder,
                     director, manager, employee, security holder or incorporator of the
                     Issuer, the Co-Issuer, the Collateral Manager, the Trustee, any
                     Rating Agency, the Placement Agent or their respective successors
                     or assigns for the payment of any amounts payable under the Notes
                     or this Indenture.

                     It is understood that the foregoing provisions of this Section 2.6(i)
                     [sic] shall not (i) prevent recourse to the Collateral for the sums due
                     or to become due under any security, instrument or agreement that
                     is part of the Collateral or (ii) constitute a waiver, release or
                     discharge of any indebtedness or obligation evidenced by the Notes
                     or secured by this Indenture until such Collateral has been realized,
                     whereupon any outstanding indebtedness or obligation shall be
                     extinguished.

                     It is further understood that the foregoing provisions of this Section
                     2.6(i) [sic] shall not limit the right of any Person to name either Co-
                     Issuers as a party defendant in any action or suit or in the exercise
                     of any other remedy under the Notes or this Indenture, so long as no
                     judgment in the nature of a deficiency judgment or seeking personal
                     liability shall be asked for or (if obtained) enforced against any such
                     Person or entity.

 JX 1, INDENTURE, § 2.6(h). Non-recourse provisions are enforceable under New York state

 law. See, e.g., Bronxville Knolls, Inc. v. Webster Town Ctr. P’ship, 221 A.D.2d 248, 634

 N.Y.S.2d 62 (2d Dep’t 1995) (holding that “non-recourse clause of integrated mortgage and



 8
     The Court has added spaces in between sentences for ease of reference.

                                                           16
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 17 of 51


 mortgage note precluded the underlying action by the plaintiffs for a personal judgment as

 against the defendants” because “the only recourse in connection with the underlying loan was

 the mortgaged property”).

        Applying the plain meaning of the language in section 2.6(h) and other provisions of the

 Indenture, the Court concludes that the Indenture explicitly provides that the Notes are

 nonrecourse and that Taberna shall have no personal liability with respect to the Notes. The first

 line of section 2.6(h) is unambiguous in stating that the Notes are nonrecourse: “[t]he obligations

 of the Co-Issuers under the Notes and this Indenture are non-recourse obligations of the Co-

 Issuers payable solely from the Collateral . . . .” JX 1, INDENTURE § 2.6(h). The Co-Issuers

 include Taberna, as Issuer, and Taberna Preferred Funding IV, Inc., as Co-Issuer. See JX 1,

 INDENTURE, p. 1. The remainder of the first line of section 2.6(h) provides that once the

 Collateral (here, various types of long-term securities) has been fully liquidated, the Noteholders’

 claims shall be extinguished. JX 1, INDENTURE § 2.6(h). This is consistent with the nature of

 nonrecourse debt; as once the Collateral has been exhausted, the Noteholders cannot look to

 Taberna to recover any deficiency because payment on the Notes will be “solely from the

 Collateral” and not from Taberna. Similarly, the fourth line of section 2.6(h) provides that

 although Noteholders may name Taberna as a defendant in an action when exercising other

 remedies under the Indenture, they are prohibited from either seeking a deficiency judgment or

 any personal liability against Taberna. JX 1, INDENTURE § 2.6(h).

        The Petitioning Creditors argue, that the third line of section 2.6(h) limits the first line of

 section 2.6(h) (each quoted above) by providing that the Notes do not become nonrecourse until

 the Collateral has been realized. See Opp. ¶ 42. Thus, according to the Petitioning Creditors, the

 Noteholders’ claims are not presently limited to the Collateral because the Collateral has not



                                                  17
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 18 of 51


 been fully liquidated, and only when the Collateral eventually is fully liquidated, will the

 Noteholders’ claims then be limited to the Collateral. In other words: The Noteholders’ claims

 will not be limited to the Collateral until after the Collateral has been liquidated.

        The Court disagrees with this construction of the third line of section 2.6(h), which is not

 supported by the plain meaning of the provision, any other provision of the Indenture, or

 common sense. This proposed construction is belied by the first line of section 2.6(h), which

 contains an unqualified statement that the Notes are (as opposed to “will be, once the Collateral

 is liquidated”) nonrecourse, as well as the fourth line of section 2.6(h), which prohibits

 Noteholders, with no temporal limitation, from seeking to hold Taberna personally liable on

 account of the Notes. The fourth line of section 2.6(h) does not qualify its prohibition on actions

 seeking a deficiency judgment against Taberna until after the Collateral has been liquidated.

 Moreover, the third line of section 2.6(h) is unambiguous. It does not provide that the Notes

 only become nonrecourse upon the occurrence of a subsequent event; i.e. the liquidation of the

 Collateral. Instead, it simply explains that, notwithstanding the first and second lines of section

 2.6(h), section 2.6(h) shall not be construed as either preventing recourse to the Collateral or

 affecting a “waiver, release or discharge of any indebtedness or obligation evidenced by the

 Notes or secured by [the] Indenture until such Collateral has been realized.” This is consistent

 with the first line of section 2.6(h), which provides that “following realization of the Collateral

 and its reduction to zero” the Noteholders’ claims shall be extinguished. In this context, the

 claims are to be extinguished precisely because they are limited to the Collateral.

        The Petitioning Creditors also point to several other provisions of the Indenture that

 contain generalized references to Taberna’s payment obligations with respect to the Notes. See




                                                   18
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                       Main Document
                                                  Pg 19 of 51


 Opp. ¶ 36 (referencing sections 2.4(a), 9 5.3(c), 10 7.1 11 and 14.12 12). While these sections

 reference a payment obligation of Taberna under the Indenture, they by no means give rise to

 any obligation to repay the Notes from any of its assets other than the Collateral. Nor do they

 provide that Taberna shall bear any personal liability on account of the Notes. Moreover, these

 provisions neither conflict with, nor give rise to any ambiguity concerning, the plain language of

 section 2.6(h).

 B.       The Bankruptcy Code Does Not Eliminate the Distinction Between
          Recourse and Non-Recourse Debt for the Purposes of Considering
          Eligibility to Commence an Involuntary Chapter 11 Case.

          The Petitioning Creditors contend that even if the Notes are nonrecourse, the Petitioning

 Creditors nevertheless hold claims against Taberna because section 102(2) and, in cases

 commenced under chapter 11 of the Bankruptcy Code, section 1111(b)(1), eliminates any

 distinction between recourse and nonrecourse debt against Taberna for the purposes of

 determining their eligibility under section 303(b). See Opp. ¶¶ 2, 12-32. The Court concludes



 9
   Section 2.4(a) provides as follows: “All Notes and Combination Notes issued and authenticated upon any
 registration of transfer or exchange of Notes and Combination Notes shall be the valid obligations of [Taberna] . . .
 evidencing the same debt, and entitled to the same benefits under this Indenture, as the Notes and Combination
 Notes surrendered upon such registration of transfer or exchange.” JX1, INDENTURE § 2.4(a).
 10
   Section 5.3(c) provides as follows: “The Co-Issuers covenant . . . that if a Default shall occur in respect of the
 payment of any principal of or interest on . . . any Class A Note or Class B Note . . . Class C Note, Class D Note or
 Class E Note . . . the Co-Issuers . . . will upon demand of the Trustee or any affected Noteholder, pay to the Trustee,
 for the benefit of the Holder of such Note, the whole amount, if any, then due and payable on such Note for principal
 and interest . . . and, to the extent that payments of such interest shall be legally enforceable, upon overdue
 installments of interest at the applicable Note Interest Rate and, in addition thereto, such further amount as shall be
 sufficient to cover the costs and expenses of collection, including the reasonable compensation, expenses,
 disbursements and advances of the Trustee and such Noteholder and their respective agents and counsel.” JX1,
 INDENTURE § 5.3(c). The Petitioning Creditors also cite section 5.3(a) of the Indenture, which authorizes the
 Trustee to file and prove a claim with respect to the notes in any bankruptcy case concerning Taberna. See Opp., ¶
 44.
 11
    Section 7.1 provides as follows: “The Co-Issuers will duly and punctually pay all principal, interest . . . and other
 amounts owing hereunder or under any other agreement or instrument to which the Issuer or the Co-Issuer is a party
 in accordance with the terms of the Notes, this Indenture and such other agreements or instruments.” JX1,
 INDENTURE § 7.1.
 12
   Section 14.12 provides that “payment obligations of [Taberna] under this Indenture and the Notes shall not be
 discharged by any amount in another currency.” JX1, INDENTURE § 14.12.

                                                           19
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 20 of 51


 that the Bankruptcy Code does differentiate between recourse and nonrecourse Notes and that

 the Notes should not be characterized as recourse for the purposes of determining eligibility to

 commence an involuntary Bankruptcy Case.

        1.      Bankruptcy Code Section 1111(b)

        The Petitioning Creditors argue that section 1111(b) of the Bankruptcy Code “eliminates

 any distinction in chapter 11 between recourse and nonrecourse debt,” and therefore, when

 determining whether a petitioning creditor holds a claim against the entity that is the subject of

 an involuntary petition as required under section 303(b), nonrecourse creditors must be treated as

 holding recourse claims. Opp. ¶¶ 2, 12. The Objecting Parties, on the other hand, contend that

 section 1111(b) takes effect only after a bankruptcy case has been commenced and an estate

 comes into existence, and that it does not operate to render a party eligible to file an involuntary

 petition based on subsequent events that may or may not occur, particularly when that party

 otherwise would not meet the requirements of section 303(b). See The Obj. Parties’ Reply Mem.

 of Law in Supp. of Their Mot. Under Rule 52(c) of the Fed. Rules of Civil Proc. for J. on Partial

 Findings (the “Reply Brf.”) ¶¶ 5, 6 [ECF No. 15]. TP Management joins the Objecting Parties’

 position that section 1111(b) is not applicable here, however for different reasons. TP

 Management argues that section 1111(b) is inapplicable because the “Noteholders here have

 contractually forfeited any right to assert a deficiency claim under section 1111(b) or otherwise

 since they agreed in the Indenture that ‘no judgment in the nature of a deficiency judgment or

 seeking personal liability shall be asked for or (if obtained) enforced against’ the Issuer.” TP

 Management LLC’s Answer to the Involuntary Chapter 11 Petition [ECF No. 20 ¶43].

        The Court turns to the plain language of both statutes to resolve this issue. If a statute’s

 language is plain, the court’s only function is to enforce the statute according to its terms. See



                                                  20
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 21 of 51


 United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989). By its terms, Section 1111(b)

 governs how undersecured nonrecourse claims are to be treated under a debtor’s chapter 11 plan

 “for allowance and distribution purposes,” and provides as follows:

        (1)(A) A claim secured by a lien on property of the estate shall be allowed
        or disallowed under section 502 of [the Bankruptcy Code] the same as if
        the holder of such claim had recourse against the debtor on account of such
        claim, whether or not such holder has such recourse, unless

                (i) the class of which such claim is a part elects, by at least two-
                thirds in amount and more than half in number of allowed claims of
                such class, application of paragraph (2) of this subsection; or

                (ii) such holder does not have such recourse and such property is
                sold under section 363 of [the Bankruptcy Code] or is to be sold
                under the plan.

        (B) A class of claims may not elect application of paragraph (2) of this
        subsection if –

                (i) the interest on account of such claims of the holders of such
                claims in such property is of inconsequential value; or

                (ii) The holder of a claim of such class has recourse against the
                debtor on account of such claim and such property is sold under
                section 363 of [the Bankruptcy Code] or is to be sold under the plan.

        (2) If such an election is made, then notwithstanding section 506(a) of this
        title, such claim is a secured claim to the extent that such claim is allowed.

 11 U.S.C. § 1111(b) (emphasis added).

        The language of section 1111(b) is clear and unambiguous, and provides that an

 undersecured, nonrecourse creditor in a chapter 11 case may, for allowance and distribution

 purposes, have its claim split into an allowed secured claim equal to the value of the collateral

 and an allowed unsecured claim for the deficiency (notwithstanding that the claim is

 nonrecourse), unless either (a) the class of which the creditor’s claim is a part elects to have the




                                                  21
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 22 of 51


 claim treated as a fully secured claim or (b) the creditor holds a nonrecourse claim and the

 collateral is sold under section 363 of the Bankruptcy Code or pursuant to a chapter 11 plan.

        As an initial matter, the plain language of section 1111(b) makes clear that “the recourse

 transformation is for distribution purposes only. The Code provision does not change the nature

 or terms of a creditor’s security interest.” In re Montgomery Ward, LLC, 634 F.3d at 740 (citing

 In re DRW Prop. Co., 57 B.R. 987, 992 (Bankr. N.D. Tex. 1986)); see id. (“The transformation

 of non-recourse claims into recourse claims is for distribution purposes only in a Chapter 11

 reorganization case where the debtor has been given the power to retain encumbered property

 (over the objection of the secured creditor) for use in its plan of reorganization.”); Travelers Ins.

 Co. v. 633 Third Assocs., No. 91 CIV. 5735 (CSH), 1991 WL 236842, at *2 (S.D.N.Y. Oct. 31,

 1991) (citing In re DRW Prop. Co., 57 B.R. at 992); 11 U.S.C. §1111(b) (“A claim secured by a

 lien on property of the estate shall be allowed or disallowed under section 502 of this title the

 same as if the holder of such claim had recourse against the debtor on account of such claim,

 whether or not such holder has such recourse . . . .”)(emphasis added); see also 7 Collier on

 Bankruptcy ¶ 1111.03[1](c) (16th ed. 2018) (“Thus, although the claim becomes recourse

 against the debtor for purposes of distribution, it remains a nonrecourse claim for all other

 purposes.”).

        Section 1111(b) does not, as the Petitioning Creditors argue, unequivocally treat all

 nonrecourse claims as recourse under all circumstances, or, for our purposes, at commencement

 of every chapter 11 case. Instead, for allowance purposes, it permits an undersecured

 nonrecourse claim to be allowed as recourse claim only if certain requirements are met: i.e. if the

 claim is not treated as fully secured under section 1111(b)(1)(A)(i) and the collateral securing the

 claim is not sold pursuant to either section 363 or pursuant to a plan. The second condition is



                                                  22
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                       Main Document
                                                  Pg 23 of 51


 based on the rationale that if the “collateral is to be sold, the undersecured creditor does not get

 recourse because the nonrecourse lender may, under 11 U.S.C. § 363(k), bid in the undersecured

 portion of its claim when the collateral is sold.” In re 680 Fifth Ave. Assocs. v. Mut. Benefit Life

 Ins. Co. (In re 680 Fifth Ave. Assocs.), 156 B.R. 726, 733 (Bankr. S.D.N.Y. 1993), aff’d, 169

 B.R. 22 (S.D.N.Y. 1993) aff’d, 29 F.3d 95 (2d Cir. 1994). Thus, if an order for relief were to be

 granted with respect to the involuntary petition, and if the Collateral were subsequently sold

 either pursuant to section 363 or as part of a chapter 11 plan, the Petitioning Creditors’

 nonrecourse claims would not be entitled to recourse treatment under section 1111(b). Id. (“[I]f

 the plan of reorganization provides that collateral is to be sold, the undersecured creditor does

 not get recourse because the lender may . . . bid in the undersecured portion of its claim when the

 collateral is sold.”); 124 Cong. Rec. 32, 406 -07 (1978) (explaining that section 1111(b) does not

 afford recourse status to nonrecourse creditors “if the property securing the loan is sold under

 section 363 or is to be sold under the plan”). Because it is not clear at this stage of the

 proceedings whether the claims will ultimately qualify for recourse treatment under section

 1111(b), there is no reason for the Court to conclude at this time that the Petitioning Creditors’

 nonrecourse claims are presently entitled to allowance as recourse claims under section

 1111(b). 13 In any event, allowance of Petitioning Creditors’ claim is not the issue now before

 the Court.

          Moreover, even if the Court were to conclude that the language of section 1111(b) is

 ambiguous and fails in itself to resolve the conflicting interpretations offered by the parties, a

 review of the purpose underlying section 1111(b) supports the Court’s conclusion. See


 13
   The construction of section 1111(b) urged by the Petitioning Creditors also has the potential to lead to an
 inequitable scenario given the Petitioning Creditors’ ultimate desire to liquidate the Collateral, such that section
 1111(b) would operate to treat their nonrecourse claims as recourse claims for purposes of their eligibility under
 section 303(b), but not affect the nonrecourse nature of their claims for allowance and distribution purposes.

                                                           23
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 24 of 51


 Marblegate Asset Mgmt., LLC v. Educ. Mgmt. Fin. Corp., 846 F.3d 1, 6 (2d Cir. 2017) (“If

 resorting to the plain text alone fails to resolve the question,” courts may test competing

 interpretations against both the text of the statute and the legislative purpose and history).

        Section 1111(b) was designed to protect the rights of nonrecourse lienholders in chapter

 11 reorganizations “where the debtor elects to retain the collateral property.” 680 Fifth Ave.

 Assocs. v. Mutual Benefit Life Ins. (In re 680 Fifth Ave. Assocs.), 29 F.3d 95, 97 (2d Cir. 1994).

 Congress enacted section 1111(b) in response to one case, In re Pine Gate Associates, Ltd., 2

 Bankr.Ct. Dec. 1478 (Bankr. N.D. Ga. 1976), which was brought under Chapter XII of the

 former Bankruptcy Act of 1898, which allowed a debtor to utilize its “cramdown” powers to

 retain collateral (in the form of real property) that was subject to a nonrecourse lien. See In re

 680 Fifth Ave. Assocs., 156 B.R. at 730-31; In re B.R. Brookfield Commons No. 1 LLC, 735 F.3d

 596, 599 (7th Cir. 2013) (citing Great Nat’l Life Ins. Co. v. Pine Gate Assocs., 2 Bankr. Ct. Dec.

 1478 (Bankr. N.D. Ga. 1976)). The Pine Gate Associates case concerned a debtor that was able

 to retain its collateral by ascribing a low value to it through a judicial valuation, as opposed to an

 auction. See In re B.R. Brookfield Commons No. 1 LLC, 735 F.3d at 599-600 (citing In re

 Atlanta West VI, 91 B.R. 620, 623 (Bankr. N.D. Ga. 1988)). In Pine Gate, a depressed real estate

 market enabled the debtor to undervalue the collateral ( relative to the outstanding debt secured

 by the collateral), and “cash out” its secured lender by paying only the valuation amount to the

 nonrecourse undersecured lender. In re B.R. Brookfield Commons No. 1 LLC, 735 F.3d at 599-

 600. The debtor in Pine Gate was able to retain the collateral in large part because “the absence

 of a public sale prevented the mortgagee from bidding in its liens, and the nonrecourse nature of

 the loan barred the lender from asserting an unsecured deficiency claim.” In re 680 Fifth Ave.

 Assocs., 156 B.R. at 730. To avoid this type of result, “Congress enacted § 1111(b) to give



                                                   24
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                       Main Document
                                                  Pg 25 of 51


 undersecured creditors ‘a voice in the Chapter 11 process to the extent that the undersecured

 creditor may dominate the vote within the unsecured class . . . ,’” Id. at 731, and because a

 judicial valuation of collateral (as opposed to a public sale or foreclosure) “was not part of a

 nonrecourse creditor’s bargain.” B.R. Brookfield Commons, 735 F.3d at 600.

          Thus, section 1111(b) gives the nonrecourse lender a voice by enabling it to vote using its

 unsecured deficiency claim in connection with the debtor’s chapter 11 plan. “Absent the

 unsecured deficiency claim, the undersecured nonrecourse creditor would not be able to vote so

 long as it received the collateral’s appraised value.” In re Montgomery Ward, LLC, 634 F.3d

 732, 740 (citing 11 U.S.C. §§ 1124(1), 1126(f)). The purpose and legislative history of section

 1111(b) make clear that this section of the Bankruptcy Code was enacted to protect undersecured

 lenders in cases where debtors seek to retain the collateral, through a judicial valuation of the

 collateral, in the context of a cramdown. Section 1111(b) was not enacted to give nonrecourse

 lenders (i.e. secured lenders up to the value of their collateral who hold no unsecured claims

 against their borrower) a right to commence an involuntary bankruptcy case against their

 borrower.

          Notwithstanding that the apparent goal of Petitioning Creditors is to liquidate Taberna, 14

 see JPO § III Stip. Fact ¶¶29-39, curiously, Petitioning Creditors elected to file this involuntary

 case under Chapter 11 and not under Chapter 7. 15


 14
   One day after filing the involuntary petition, the Petitioning Creditors moved to terminate the exclusivity period
 under the code for a debtor to file a chapter 11 plan, in order to move forward with their own proposed plan
 immediately. [ECF No. 8]. Petitioning Creditors’ Proposed Chapter 11 Plan is a liquidating plan, which
 contemplates accelerated payment on the notes. See Notice of Filing of Certain Unredacted Exhibits to Affidavit of
 H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting Ex Parte Motion to File Documents Under
 Seal [ECF No. 82], Exh. D.
 15
   Objecting Creditors argue that this, along with other facts, call into question Petitioning Creditor’s good faith, and
 that Section 1112(b)provides an independent ground for dismissal for cause by reason of a bad faith filing. See
 Noteholders’ Brief (I) Opposing Granting of the Involuntary Petition and (II) Requesting Dismissal of, or
 Abstention from, This Case [ECF No. 101] ¶ D. Objecting Creditors have not moved for judgment on grounds of a

                                                           25
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                       Main Document
                                                  Pg 26 of 51


          It is pivotal to recognize that creditors’ ability to bring a debtor into bankruptcy can be

 abused. “In part because of the unusual nature of involuntary petitions, Congress provided

 bankruptcy courts with a variety of tools with which to police their use.” Wilk Auslander LLP v.

 Murray (In re Murray), 900 F.3d 53 (2d Cir. 2018). By enacting section 303 Congress entrusted

 bankruptcy courts with the tools necessary to protect debtors from abusive involuntary petition

 practice. Fundamentally, Section 303(b) is a “gating” provision, intended to place limitations on

 the commencement of involuntary cases. The Court rejects Petitioning Creditors' bootstrapping

 attempt to invoke section 1111—a provision dealing with the allowance of claims in a Chapter

 11 case—to support an argument regarding their eligibility to commence an involuntary Chapter

 11. By its terms section 1111 applies only once a Chapter 11 case exists; it cannot be used to

 validate an otherwise ineligible Chapter 11 involuntary petition.

          In short, Petitioning Creditors’ attempt to invoke section 1111 as authority to support

 their eligibility under section 303 must be rejected. The Court concludes that section 1111(b) is

 not applicable for the purposes of determining a party’s eligibility to initiate an involuntary

 bankruptcy under section 303. Questions of whether a claim should be allowed and regarding its

 secured status are properly entertained not in connection with the validity of the involuntary

 bankruptcy petition, but only later, at trial or a hearing on the allowance of the claim itself after

 the involuntary bankruptcy case is underway. Here, the Court has not entered an order for relief,

 and therefore there is no Chapter 11 case such that section 1111(b) can be triggered. See In re

 Allen-Main Assocs. Ltd. P'ship, 223 B.R. 59, 63 (B.A.P. 2d Cir. 1998) (“Section 1111(b) applies

 only to proceedings under Chapter 11 of the Bankruptcy Code.”); see also Travelers Ins. Co. v.



 bad faith filing, and accordingly, the Court does not address the issue of Petitioning Creditors’ good faith, or lack
 therefore, at this time. As noted below in Section IV, however, this fact when viewed in the totality of all of the
 circumstances, contributes to the Court’s conclusion that cause exists to dismiss this case under section 1112.


                                                           26
17-11628-mkv         Doc 163       Filed 11/08/18 Entered 11/08/18 16:18:34                     Main Document
                                                Pg 27 of 51


 633 Third Assocs., No. 91 CIV. 5735 (CSH), 1991 WL 236842, at *2 (S.D.N.Y. Oct. 31, 1991)

 (“[Section 1111(b)] was not intended as a device for non-recourse creditors to enhance their

 position under state law—thereby repudiating their bargain—in advance of any bankruptcy

 proceeding that may or may not take place.”). To hold otherwise would allow a would-be

 petitioner to lift itself up by its own bootstraps “to status of ‘holder of a claim' under §

 303(b)(1).” In re Curtis, 38 B.R. 364, 369 (Bankr. N.D. Okla. 1983).

         2.       Bankruptcy Code Section 102(2)

         The Petitioning Creditors also argue that section 102(2) of the Bankruptcy Code

 eliminates any distinction between recourse and nonrecourse claims in bankruptcy, including for

 purposes of the eligibility requirements in section 303(b). See ¶¶ Opp. 24-32. Section 102(2)

 provides that a “claim against the debtor includes [a] claim against property of the debtor.” 11

 U.S.C. § 102(2). Thus, the Petitioning Creditors contend that they meet the requirement under

 section 303(b) of the Bankruptcy Code that they hold a “claim against such person” (i.e. against

 Taberna) since under section 102(2), a claim against Taberna includes a claim against property

 of Taberna (i.e. the Collateral).

         The Court construes the requirement in section 303(b) that a petitioning creditor hold a

 “claim against such person,” by looking to the precise language used by Congress. See Reiter v.

 Sonotone Corp., 442 U.S. 330 (1979) (“Statutory construction must begin with the language

 employed by Congress.”). Section 303(b) does not employ the phrase “claim against the debtor”

 that is defined in section 102(2). Instead, section 303(b) selectively 16 requires that a petitioning




 16 The phrase “against such person” utilized in § 303 is used in only three places within the Bankruptcy Code. The

 other two other sections which use the term “against such person” are sections 526 and 741. The former authorizes
 the court to impose an appropriate civil penalty “against such person” who fails to comply with the restrictions on
 debt relief agencies. The latter provides for definitions specific to stockbroker liquidation.


                                                         27
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                       Main Document
                                                  Pg 28 of 51


 creditor hold an unsecured claim “against such person” – i.e. the actual person or entity that is

 the subject of the involuntary petition. The term “person” is separately defined in section

 101(41) of the Bankruptcy Code to include an individual, partnership and corporation or, under

 certain circumstances, a government. 11 U.S.C. § 101(41). Section 101(41)’s definition of a

 “person,” does not, however, include such person’s property. If Congress had intended to allow

 commencement of an involuntary case by a creditor holding a claim against a person’s property,

 as opposed to a claim against the person, it just as easily could have used the phrase “claim

 against the debtor” (as the statute does elsewhere), and not the more specific “claim against such

 person.”

          Alternatively, Congress could have added the language “or against such person’s

 property” to the qualifying language in section 303(b). Instead, Congress used the narrower

 phrase “claim against such person,” which is not defined in section 102(2). 17 As such, the plain

 language of section 303(b), when considered together with the definitions set forth in sections

 101 and 102 of the Bankruptcy Code, make clear that the phrase “claim against such person”

 does not include a “claim against such person’s property.”

          Such a limitation is consistent with the purpose underlying the restrictions contained in

 section 303(b):

                   The Code’s provisions and the rules of procedure governing
                   involuntary cases are strict because of the severe nature of
                   involuntary relief and the extreme consequences to the debtor in
                   being forced into bankruptcy. On the one hand, involuntary
                   petitions are favored because they can prevent the diminution of
                   assets by a debtor and provide equality of treatment among
                   creditors. On the other hand, the filing of an involuntary petition
                   has the potential of doing great harm the debtor [sic.], including loss

 17
   The Court also notes that section 102 contains other definitions which are instructive. The first, set forth in
 section 102(1), provides that the definition for the phrase “after notice and a hearing” applies not only to that phrase,
 but also to any “similar phrase.” 11 U.S.C. § 102(1). Section 102(2), by contrast, does not provide that its
 definition of “against the debtor” applies to any similar phrases. 11 U.S.C. § 102(2).

                                                            28
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 29 of 51


                of the right to use or transfer property, consequences from the denial
                of credit, and even embarrassment. An involuntary petition is a
                powerful weapon and therefore the Code and Federal Rules of
                Bankruptcy Procedure include numerous requirements and
                restrictions to curtail misuse and to insure that the remedy is sought
                only in appropriate circumstances.

 In re Murray, 543 B.R. 484, 496-97 (Bankr. S.D.N.Y. 2016) (quoting Hon. Joan Feeney, Hon.

 Michael Williamson and Michael Stepan, Bankruptcy Law Manual (5th ed. 2014)) (emphasis in

 original), aff’d, 656 B.R. 527 (S.D.N.Y.), aff’d, 900 F.3d 53 (2d Cir. 2018).

        The Court is aware of only one prior decision that squarely addressed this definitional

 issue; it concluded that a non-recourse creditor is not eligible to be a petitioning creditor under

 section 303. See In re Green, No. 06-11761, 2007 WL 1093791, at *8 (Bankr. W.D. Tex. 2007).

 In that case, the issue before the Court was whether nonrecourse creditors qualify as holders of

 claims “against such person” as used in section 303(b)(1), particularly in light of section 102(2)

 of the Bankruptcy Code. See id. at *7. The court concluded that “[i]t is clear that for a creditor

 to be ‘counted’ under § 303(b)(1) it must hold a claim against the ‘person,’ i.e. the alleged debtor

 must be personally liable for the creditor’s claim in order for that creditor to be ‘counted.’” Id. at

 *8. The court explained that “the primary reason why claims against property were most likely

 not included is that holders of those claims have a remedy outside of bankruptcy [by means of a

 state court foreclosure proceeding] whereas holders of unsecured claims against the person do

 not.” Id.; accord In re Amanat, 321 B.R. 30, 38 (Bankr. S.D.N.Y. 2005) (“As a leading treatise

 concludes, with regard to a partially secured creditor, the amount of its claim for purposes of

 being a petitioning creditor is the amount of the unsecured portion of its debt.”) (quoting Collier

 on Bankruptcy, ¶ 303.03 (15th ed. 1979)(internal quotations omitted); In re Tsunis, 39 B.R. 977,

 979 (E.D.N.Y. 1983) (holding that if a creditor’s claims “[can] be satisfied in state court then the

 creditors would not be permitted to bring a petition for involuntary bankruptcy. If the claims

                                                  29
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 30 of 51


 cannot be satisfied in a state [foreclosure] action, then the creditors remain unsecured and are

 entitled to bring an action in bankruptcy court”).

        The Petitioning Creditors nevertheless argue that two cases within this Circuit require a

 different result. The first case involved an involuntary petition commenced by holders of

 mechanics’ liens, which pursuant to applicable state law, were limited to the debtor’s property

 identified in the lien. See Carteret Savs. Bank, F.A. v. Nastasi-White, Inc. (In re East-West

 Assocs.) 106 B.R. 767, 771 (S.D.N.Y. 1989). In East-West Associates, approximately three

 months after the involuntary petition was granted, a secured lender moved for relief from the

 automatic stay, to proceed with a foreclosure on the debtor’s property, or for dismissal of the

 involuntary petition. Id. at 769. The Bankruptcy Court ultimately required the petitioning

 creditors to make certain adequate protection payments to the lender and ruled that the lender’s

 motion to dismiss would be granted if the petitioning creditors failed to make the payments. See

 id. On appeal to the District Court, the lender argued that the case should have been dismissed

 because the holders of the mechanics’ liens did not qualify as petitioning creditors under section

 303 of the Bankruptcy Code, as they did not hold claims “against the debtor.” Id. at 770.

 District Judge Conboy stated that because, under section 102(2) a claim “against the debtor”

 includes a claim against the debtor’s property, “it seems that the Petitioning Creditors are eligible

 under Section 303(b).” Id. at 771 (emphasis added).

        This Court concludes that the East-West case is distinguishable from this case. Although

 the East-West Associates decision contains very little analysis, it appears that the decision was

 based, at least in part, on the fact that the involuntary petition already had been granted. The

 District Court was ruling not on whether to enter an order for relief (as here), but on a subsequent

 motion to dismiss the pending chapter 11 case under section 1112 of the Bankruptcy Code, id. at



                                                  30
17-11628-mkv       Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34               Main Document
                                             Pg 31 of 51


 769, pursuant to which a case may be dismissed, inter alia, for cause. See 11 U.S.C. § 1112.

 This explains why the Court based its decision on the Code’s definition of the phrase “against the

 debtor” –a phrase that is not used in section 303(b)—and not the section 303 statutory eligibility

 language which requires that a petitioning creditor hold a claim “against such person.” No other

 court in this Circuit has cited the East-West Associates decision for the proposition urged by the

 Petitioning Creditors.

         In the only other case to address the subject in this Circuit, the Bankruptcy Court rejected

 the Petitioning Creditors argument. See In re Allen-Main Assocs. L.P., 218 B.R. 278 (Bankr. D.

 Conn. 1998), aff’d, 223 B.R. 59 (B.A.P. 2d Cir. 1998). The issue before the Bankruptcy Court in

 Allen-Main was “whether a non-recourse secured creditor may be a sole petitioner in an

 involuntary Chapter 7 case.” Id. Unlike section 1111(b), section 102(2) applies in both chapter

 11 and chapter 7 cases. In the Allen-Main Associates case, the Court focused its analysis on the

 plain language of section 303(b) and reasoned that because a nonrecourse creditor had agreed to

 look only to its collateral for the satisfaction of its debt, “the alleged debtor is not personally

 liable on the note. Without personal liability, there can be no unsecured claim.” Id. at 279-280.

 Moreover, the court noted that to the extent that “East-West Associates suggest[s] that a non-

 recourse secured creditor is eligible to act as the sole petitioning creditor under § 303(b), the

 court rejects the reasoning in [that] decision[].” Id. at 280. The Court further explained that

 “[i]n holding that a non-recourse secured creditor may not act as the sole petitioning creditor

 under § 303(b), the court notes that for the past one hundred years, U.S. bankruptcy statutes have

 required creditors filing involuntary petitions to hold unsecured debt.” Id. On appeal, the

 Second Circuit Bankruptcy Appellate Panel (the “Panel”) upheld the Allen Main Associates

 decision. CC Britain Equities, L.L.C. v. Allen-Main Assocs. (In re Allen-Main II), 223 B.R. 59



                                                   31
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 32 of 51


 (B.A.P. 2d Cir. 1998). In affirming the Bankruptcy Court’s decision, the Panel explained that

 the plain language of section 303(b) requires a petitioning creditor to hold a claim against “such

 person,” and reasoned that a nonrecourse creditor, which has no right to payment from either the

 debtor or the debtor’s other property, fails to meet the eligibility requirements in a chapter 7 case.

 See id. at 61—62. The Court stated that it did not consider the impact of section 1111(b) of the

 Bankruptcy Code, which applies only in chapter 11 bankruptcy cases, but noted, in dicta, that

 with certain exceptions, section 1111(b) does not distinguish between recourse and nonrecourse

 claims. See id. at 63. However, having considered section 102(2) and its legislative history, the

 Panel rejected the argument now advanced by the Petitioning Creditors. See id. at 62.

        For these reasons, this Court concludes that because the Petitioning Creditors hold claims

 against only the Collateral, and do not hold claims against Taberna, they fail to meet the

 requirement under section 303(b) of the Bankruptcy Code.

        3.      Claims of Nonrecourse Creditors

        The Petitioning Creditors next argue that even if they have no in personam claims against

 Taberna due to the nonrecourse nature of the Notes, they nonetheless hold claims against

 Taberna within the meaning of section 303(b)(1). See Opp. ¶¶ 40- 42. None of the cases cited

 by the Petitioning Creditors support this contention. For example, the Petitioning Creditors

 argue that under Johnson v. Home State Bank, 501 U.S. 78 (1991), a nonrecourse lender holds a

 personal claim against the borrower in bankruptcy. See Opp. ¶¶ 4, 26, 41. Johnson had nothing

 to do with eligibility requirements under section 303(b) or with an involuntary bankruptcy case

 in any respect. Rather, Johnson concerned a mortgage loan that had been administered in a

 borrower’s chapter 7 bankruptcy case, where the borrower received a discharge of personal

 liability with respect to the loan, while the mortgage lender retained its security interest in the



                                                   32
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 33 of 51


 mortgaged property. 501 U.S. at 80. After the debtor received a discharge with respect to the

 mortgage, the holder of the mortgage lien reinstated its foreclosure proceeding, which prompted

 the borrower to commence a second bankruptcy case, this time under chapter 13 of the

 Bankruptcy Code. In his chapter 13 case, the debtor sought to treat the mortgage holder’s lien

 against the mortgaged property as a claim to be administered under his chapter 13 plan of

 reorganization, and the mortgage lender objected. Id. at 80-81. The issue before the court was

 whether the mortgage lender’s security interest in the borrower’s mortgaged property constituted

 a claim that could be included in his chapter 13 plan. Id. at 80. Noting that the mortgage lender

 had a right to payment in the form of the proceeds from a sale of the debtor’s mortgaged property

 as well as a right to an equitable remedy (foreclosure), the Court concluded that the surviving

 mortgage interest constituted a claim against the debtor within the meaning of section 101(5).

 Id. at 83-84. The Court also noted that since under section 102(2), a claim against a debtor

 includes a claim against a debtor’s property, the mortgage interest constituted a claim against the

 debtor to be administered in the chapter 13 case. Id. at 85. While Johnson provides that a

 security interest in property of a debtor constitutes a claim that may be administered in a chapter

 13 case, it does not stand for the proposition that a holder of a security interest under a

 nonrecourse loan holds a “claim against such person” as required to qualify as a petitioning

 creditor under section 303(b) of the Bankruptcy Code. To construe Johnson in such a way

 would negate the express requirement of section 303(b)(1) that petitioning creditors hold

 “noncontingent, undisputed claims [that] aggregate at least $15,775 more than the value of any

 lien on property of the debtor securing such claims . . .” 11 U.S.C. § 303(b)(1) (emphasis

 added). Johnson simply stands for the proposition that a secured lender’s foreclosure right and

 right to sale proceeds constitute a “claim” within the meaning of the Bankruptcy Code.



                                                   33
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 34 of 51


 However, Johnson does not stand for the proposition that such rights constitute a claim against

 the debtor above the value of its lien on property; i.e. an unsecured claim within the meaning of

 section 303(b).

        The Petitioning Creditors’ reliance on Midland Funding LLC v. Johnson, 137 S. Ct. 1407

 (2017), is similarly misplaced. See Opp. ¶¶ 41. In Midland Funding, a party filed a proof of

 claim for a credit card debt that was time-barred and noted on its proof of claim that the statute

 of limitations had expired. 137 S. Ct. 1407, 1411 (2017). The claim ultimately was disallowed,

 and the chapter 13 debtor sued the claimant alleging that the filing of the proof of claim

 constituted a violation of the Fair Debt Collection Practices Act (the “FDCPA”) because it was

 false, deceptive and misleading, and an unconscionable and unfair means of collecting a debt.

 Id. The Supreme Court held that the claimant’s filing of the proof of claim was not actionable

 under the FDCPA because the Bankruptcy Code’s definition of “claim” includes a right to

 payment, “whether or not such right is . . . disputed” or enforceable, id. at 1412 (quoting 11

 U.S.C. § 101(5)(A)), and a proof of claim is merely “a statement by the creditor that he or she

 has a right to payment subject to disallowance.” Id. at 1413. While Midland Funding may stand

 for the proposition that a disputed and ultimately unenforceable claim still constitutes a claim,

 section 303(b)(1) explicitly requires that a petitioning creditor hold a claim that is not subject to a

 bona fide dispute. 11 U.S.C. § 303(b). Thus, the Court rejects the Petitioning Creditors

 argument that based on Midland Funding they may hold an as yet unspecified claim against

 Taberna with respect to the Notes. Even then, the Petitioning Creditors must also establish a

 prima facie case that any such claim, once identified to the Court, is not subject to a bona fide

 dispute and otherwise meets the requirements of section 303. See Key Mech. Inc. v. BDC 56

 LLC (In re BDC 56 LLC), 330 F.3d 111, 117 (2d Cir. 2003), abrogated on other grounds by



                                                   34
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 35 of 51


 Adams v. Zarnel (In re Zarnel), 619 F.3d 156 (2d Cir. 2010). Not only have the Petitioning

 Creditors failed to establish a prima facie case that they hold an undisputed claim against

 Taberna, they have failed even to identify any claim against Taberna. The Court is also not

 convinced by the cases cited by the Petitioning Creditors construing treatment of nonrecourse

 claims for tax purposes, as the rationale underlying those decisions reflects policies unique to the

 Internal Revenue Code, as opposed to the Bankruptcy Code. See Opp. ¶ 40.

        4.      This Court’s Prior Summary Judgment Decision Does Not
                Render Petitioning Creditors Eligible To File An Involuntary Case

        The Petitioning Creditors’ final argument is that this Court previously found, in

 connection with the denial of their Motion for Summary Judgment that the Petitioning Creditors

 do not hold the lien on the Collateral (under the Indenture, the lien is held by the Trustee for the

 benefit of the Noteholders), and therefore the Petitioning Creditors hold unsecured claims for

 purposes of the eligibility requirements in section 303(b). See Opp. ¶¶ 52-62. Specifically, the

 Petitioning Creditors rely on the language in section 303(b)(1), which provides that the three

 petitioning creditors must hold claims that “aggregate at least $15,775 more than the value of any

 lien on property of the debtor securing such claims held by the holders of such claims.” 11

 U.S.C. § 303(b)(1) (emphasis added). Thus, the Petitioning Creditors argue that although they

 are the holders of the PC Note Claims, they are not the holders of the lien, and therefore the

 value of any lien they hold is zero. As such, they argue that because the PC Note Claims

 aggregate more than the value of any lien held by the holders of the PC Note Claims, the

 Petitioning Creditors meet the requirements of section 303(b)(1).

        The Court notes initially that the denial of summary judgment has no precedential effect.

 Paquin v. Fed. Nat. Mortg. Ass'n, 20 F. Supp. 2d 94, 96 (D.D.C. 1998), aff'd sub nom. Paquin v.

 Fed. Nat. Mortg. Ass'n, 194 F.3d 174 (D.C. Cir. 1999) (“Moreover, denial of a motion for


                                                  35
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 36 of 51


 summary judgment does not constitute the ‘law of the case’ because it ‘does not purport to

 decide the factual question, it merely denies the motion because, in the court's then view, there

 were ‘issuable facts.’ Such a denial merely postpones decision of any question; it decides none.”)

 (internal citations and quotation marks omitted); see 10A Wright & Miller, Federal Practice and

 Procedure § 2712 (4th ed. 2008) (“[A] denial of summary judgment is not a decision on the

 merits, it simply is a decision that there is a material factual issue to be tried.”). Moreover, the

 Petitioning Creditors, at the outset of their argument, rely upon an erroneous premise. In

 denying its Motion for Summary Judgment, the Court did not find, as Petitioning Creditors

 claim, that Petitioning Creditors hold unsecured claims for the purposes of the eligibility

 requirements under section 303(b). See Kramer v. Ayer, No. 68 CIV. 2652, 1971 WL 308, at *2

 (S.D.N.Y. Dec. 6, 1971) (“Since summary judgment was denied there is no ‘law of this case.’ A

 denial of summary judgment is not a judgment on the merits.”); see also In re Foxmeyer Corp.,

 286 B.R. 546, 557 (Bankr. D. Del. 2002) (“[A]mple case authority exists for the precisely

 contrary position that denial of a summary judgment motion does not constitute law of the

 case.”) (collecting cases). Rather the Court only addressed whether the Petitioning Creditors, as

 the movant, had established that no genuine dispute as to any material fact exists, and that they

 were entitled to judgment as a matter of law on the issue of whether they hold unsecured claims

 against Taberna. See Summary Judgment Decision [ECF No. 133]. In disposing of the

 Petitioning Creditors’ motion for summary judgment, the Court ruled that the Petitioning

 Creditors failed to establish that no genuine dispute as to any material fact exists and that they

 were entitled to judgment as a matter of law. Petitioning Creditors argue in favor of an

 unnaturally rigid reading of the statute. Such a reading would yield the absurd result of

 permitting secured nonrecourse parties to qualify as the petitioning creditors simply because their



                                                   36
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 37 of 51


 liens are held in trust by a third party such as the Indenture Trustee. Because the Petitioning

 Creditors hold secured nonrecourse claims, they do not qualify as petitioning creditors under

 section 303(b).


                                            IV.
                                    DISMISSAL FOR CAUSE

        The Court also concludes, in the exercise of its discretion, that even if the Petitioning

 Creditors were eligible under section 303(b), dismissal is appropriate in this case pursuant to

 Section 1112 of the Bankruptcy Code and the Second Circuit’s recent decision in Wilk Auslander

 LLP v. Murray (In re Murray), 900 F. 3d 53 (2d Cir. 2018).

        Section 1112 authorizes dismissal of a case for cause when it is in the best interest of the

 creditors and the estate to do so. 11 U.S.C. § 1112. Section 1112(b) lists circumstances that

 constitute cause to dismiss a case and grants the bankruptcy court broad equitable discretion to

 grant relief based upon the facts and circumstances of a particular case. Lynch v. Barnard, No.

 17-CV-4190(JS), 2018 WL 4494878, at *4 (E.D.N.Y. Sept. 19, 2018), appeal docketed, No. 18-

 2934 (2d. Cir. Oct. 03, 2018). The list of circumstances that justify dismissal for cause specified

 in section 1112(b) “is illustrative, not exhaustive.” C-TC 9th Ave. P'ship v. Norton Co.,

 Maplewood Colonie Common Sch. Dist., Town of Colonie (In re C-TC 9th Ave. P'ship), 113 F.3d

 1304, 1311 (2d Cir. 1997); see also id. at n.5 (quoting H.R. Rep. No. 95–595, at 405–6, as

 reprinted in 1978 U.S.C.C.A.N. 5787, 6363–64) (“The list contained in § 1112(b) is not

 exhaustive. The Court will be able to consider other factors as they arise, and to use its equitable

 powers to reach an appropriate result in individual cases.”).

        The Court may dismiss a case sua sponte, after notice and a hearing, under section

 1112(b) if there is cause. In re Munteanu, No. 06 CV 6108(ADS), 2007 WL 1987783, at *3



                                                 37
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 38 of 51


 (E.D.N.Y. June 28, 2007). (“Although the plain language of Section 1112 states that dismissal is

 required ‘on request of a party in interest,’ Courts generally hold that after the 1986 amendments

 to section 105 of the Bankruptcy Code, the Bankruptcy Court has the authority to dismiss a

 bankruptcy petition for cause under section 1112(b) on its own motion.”); see also In re C-TC

 9th Ave. P'ship, 113 F.3d at 1310 (holding that the bankruptcy court may dismiss a bad faith

 filing pursuant to 11 U.S.C. § 1112(b) sua sponte); In re Coram Graphic Arts, 11 B.R. 641, 644

 (Bankr. E.D.N.Y. 1981).

        Recently, in Wilk Auslander LLP v. Murray, the Second Circuit upheld the District

 Court’s affirmance of the Bankruptcy Court’s sua sponte dismissal of an involuntary chapter 7

 petition, holding that “even if a petition meets the statutory requirements of section 303 . . . a

 bankruptcy court may dismiss it for cause under section 707(a) after notice and a hearing.” 900

 F.3d 53, 60. The Second Circuit made clear that this authority is not limited to cases arising

 under chapter 7; bankruptcy courts also have the authority to dismiss an involuntary case under

 Chapter 11 for cause, sua sponte, after notice and a hearing. Id. at n.4.

        As the Second Circuit held in Murray, cause is a fact-specific inquiry and a variety of

 factors may be relevant. The court specifically held that “[i]nappropriate use of the Bankruptcy

 Code may constitute cause to dismiss . . . .” Id. at 60. An involuntary chapter 11 is appropriate

 where the petitioning creditor seeks to guard against other creditors obtaining an unfair and

 disproportionate share of the alleged debtor’s assets. See In re Bayshore Wire Prod. Corp., 209

 F.3d 100, 105 (2d Cir. 2000) (citing In re Better Care, Ltd., 97 B.R. 405, 411 (Bankr. N.D. Ill.

 1989); see also In re Luxeyard, Inc., 556 B.R. 627, 640 (Bankr. D. Del. 2016) (“[A] creditor may

 use the device of an involuntary petition when bankruptcy is necessary to assure equal

 distribution among creditors.”). Thus, an involuntary petition that seeks to achieve objectives



                                                   38
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 39 of 51


 that benefit all creditors is consistent with the Bankruptcy Code’s goal to “secure equal

 distribution among creditors.” Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651,

 655 (2006). Specifically, under chapter 11, the Code’s objective is to “preserv[e] going concerns

 and maximiz[e] property available to satisfy creditors . . . and [to]achieve fundamental fairness

 and justice.” In re Am. Capital Equip., LLC, 688 F.3d 145, 157 (3d Cir. 2012) (collecting cases).

        A bankruptcy petition therefore “must seek to create or preserve some value that would

 otherwise be lost—not merely distributed to different a stakeholder—outside of bankruptcy.” In

 re Integrated Telecom Express, Inc., 384 F.3d 108, 129 (3d Cir. 2004) (emphasis added); see

 also S. REP. 95-989, 32-33, 1978 U.S.C.C.A.N. 5787, 5818-19 (“Because the assets of an

 insolvent debtor belong equitably to his creditors, the bill permits involuntary cases in order that

 creditors may realize on their assets through reorganization as well as through liquidation.”).

 Accordingly, courts have found cause based on bad faith where a party filed an “involuntary

 bankruptcy petition in order to take control of a corporation or its assets.” In re Glob. Energies,

 LLC, 763 F.3d 1341, 1350 (11th Cir. 2014). While a finding that the filer acted in bad faith is

 often invoked as a reason to dismiss for cause, the Court “need not . . . classify misuse of the

 Bankruptcy Code as bad faith in order to accept it as cause to dismiss, particularly when, as here,

 misuse is one of a number of factors supporting cause to dismiss.” In re Murray, 900 F.3d at 60.

        “The bankruptcy court has this discretion whether dismissal is sought on a basis specified

 in the Code, or on bad faith or other unenumerated cause . . . ‘A bankruptcy court has discretion

 to determine what additional circumstances, not enumerated in the statute, may constitute

 cause.’” In re Murray, 543 B.R. at 492 (quoting Clear Blue Water, LLC v. Oyster Bay Mgmt.

 Co., LLC, 476 B.R. 60, 67 (E.D.N.Y. 2012). Here, the Objecting Parties have alleged bad faith,

 and based upon Petitioning Creditor’s case in chief, there are certainly facts that could support



                                                  39
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 40 of 51


 such a finding. Nonetheless, Opposing Creditors have not moved for judgment based on bad

 faith and the Court makes no determination as to whether the Petitioning Creditors have brought

 this case in bad faith.

         The Petitioning Creditors, for their part, allege that their actions were taken in good faith.

 Specifically, the Petitioning Creditors cite to In re Zais Investment Grade Limitd VII, 455 B.R.

 839, 849 (Bankr. D.N.J. 2011), in which another bankruptcy court found similar motivations and

 actions to be consistent with the purpose of the bankruptcy code and of chapter 11. Indeed,

 Petitioning Creditor’s principal (and only fact witness at trial), Vikaram Ghei, freely admitted

 that he was involved in and carefully followed the Zais case. 11/30/17 Tr. 78:8—18; 164:2—25,

 Adv. Pro. No. 17-01087 ECF No. 17. As explained below however the Zais case does not

 support Petitioning Creditors’ request for an entry of an order for relief in this case.

         The Court concludes that cause to dismiss exists because no bankruptcy purpose is served

 by this filing. Moreover, Petitioning Creditors will not suffer any prejudice if the case is

 dismissed. Indeed, in the Court’s view it would be an injustice for the Court to find that the

 Petitioning Creditors, sophisticated business entities who analyzed and bargained for Taberna’s

 current liquidation scheme, are prejudiced by the contractual terms and conditions they freely

 sought out and entered. See In re Murray, 900 F.3d at 62.

         The Court concludes in the exercise of its discretion that the best interests of the

 (putative) estate and all creditors are best served by dismissal of this case. See In re Balco

 Equities Ltd., Inc., 312 B.R. 734, 748–49 (Bankr. S.D.N.Y. 2004) (Cause under section 1112(b)

 “may be found based on unenumerated factors, including . . . failure to deal with creditors fairly

 even where ‘bad faith’ is not found”); see also In re AMC Realty Corp., 270 B.R. 132, 147

 (Bankr. S.D.N.Y. 2001) (dismissing the chapter 11 case for cause without finding bad faith); In



                                                   40
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 41 of 51


 re Glob. Energies, LLC, 763 F.3d 1341, 1350 (11th Cir. 2014) (stating that cause exists where a

 party files an “involuntary bankruptcy petition in order to take control of a corporation or its

 assets”). Specifically, the following facts support this conclusion:

            •   The alleged debtor is not an operating business and does nothing other than hold
                securities that generate cash flow to pay noteholders pursuant to the terms of the
                Indenture. See JPO § III Stip. Facts ¶¶1-2, 14; see TP Management LLC’s Answer
                [ECF No. 20], Ex. B (Taberna has no employees or operations of its own, and
                instead contracts with outside parties for all functions); see Petitioning Creditor’s
                Statement [ECF No. 2, ¶20]; 11/30/17 Tr. 95:14—97:21, Adv. Pro. No. 17-01087
                ECF No. 15.
            •   By the terms of the Indenture, Taberna is intended to exist only for a finite period
                of time, investing cash and paying out to investors pursuant to the notes, which
                under the Indenture have a maturity date of May 5, 2036. JPO § III Stip. Facts
                ¶5.; JX 1 INDENTURE pp. 9—14.
            •   The alleged debtor does not need, or want, a discharge. See TP Management
                LLC’s Answer [ECF No. 20], ¶5 (“As a result of being a CDO in run-off, the
                alleged debtor has no business to ‘rehabilitate’ or to bestow with a ‘fresh start’
                under chapter 11.”); see also Taberna Preferred Funding IV, LTD’s Answer [ECF
                No. 84].

            •   No assets would be lost or dissipated if the bankruptcy case were dismissed. See
                JX 49.
            •   Petitioning Creditors are being paid pursuant to the Indenture. See JPO § III Stip.
                Facts ¶¶12, 22.
            •   Pursuant to the terms of the Indenture, the Petitioning Creditors have adequate
                remedies for any grievances under nonbankruptcy law. See, e.g., JX 1
                INDENTURE pp. 173—190 (the Indenture provides for bargained-for contractual
                remedies); see also 11/30/17 Tr. 97:11—24, Adv. Pro. No. 17-01087 ECF No. 15;
                see also 10/18/18 Tr. 16:9—6, ECF No. 161.
            •   Under the terms of the Indenture, Petitioning Creditors’ Notes are fully secured.
            •   The Petitioning Creditors previously engaged in unsuccessful serial efforts to
                liquidate the collateral. See, e.g., Petitioning Creditor’s Statement [ECF No. 2],
                ¶39.
            •   In tandem with filing this involuntary petition, each Petitioning Creditor waived
                its right to benefit from security interests in any assets of the alleged debtor solely
                on account of their ownership interest in the Class A-2 Notes up to, but not to
                exceed, the amount of $5,259.00, to collectively achieve the section 303 statutory
                requirement of claims aggregating $1,5775. JPO § III Stip. Facts ¶57.



                                                  41
17-11628-mkv     Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34               Main Document
                                           Pg 42 of 51


         •     One day after filing the involuntary petition, Petitioning Creditors moved to
               terminate the putative debtor’s exclusivity period to file a plan, see ECF No. 1-3,
               thereby seeking authorization to file their own plan, having circulated pre-filing,
               but failing to obtain other creditors consent to, a proposed plan that would
               liquidate the collateral.
         •     The record evidence makes clear that Petitioning Creditors are seeking to
               liquidate the collateral solely for their benefit, and at the expense of other Note
               holders. See email from Joseph Furmari to Vikaran Ghei [JX 40]; see also Notice
               of Filing of Certain Unredacted Exhibits to Affidavit of H. Peter Haveles, Jr.
               Pursuant to Order Amending Prior Order Granting Ex Parte Motion to File
               Documents Under Seal [ECF No. 82], Exh. D, ¶¶ 2.1—3.19 (noting that junior
               noteholders are impaired classes deemed to reject the plan.); 11 U.S.C. ¶ 1126(g)
               (“Notwithstanding any other provision of this section, a class is deemed not to
               have accepted a plan if such plan provides that the claims or interests of such
               class do not entitle the holders of such claims or interests to receive or retain any
               property under the plan on account of such claims or interests.”).
         •     Petitioning Creditors purchased the notes in Taberna fully aware that it had
               defaulted (several years earlier). see, e.g., 11/29/18 Tr. 153:14—23, Adv. Pro.
               No. 17-01087 ECF No. 16.
         •     After these earlier attempts to liquidate the collateral failed, two months before
               filing this involuntary petition, Petitioning Creditors paid 91.1875 percent on the
               outstanding principal amount to purchase the remaining Class A notes, thereby
               giving Petitioning Creditors a controlling share of Class A notes. A mere three
               weeks earlier Petitioning Creditors’ had offered to buy at 76 percent of the
               outstanding principal. 11/30/17 Tr. 103:18—23, Adv. Pro. No. 17-01087 ECF No.
               17.
         •     Petitioning Creditors’ principal, Vikaran Ghei, relying on his experience and
               expertise with respect to complex financial instruments such as CDOs, the
               workings of the Bankruptcy Code, and the Zais case, endeavored to follow and
               pattern his initiatives here after those he believed led to the positive result in Zais.
               See 11/28/17 Tr. 47:24—50:24, Adv. Pro. No. 17-01087 ECF No. 15; see also
               11/29/17 Tr. 177:1—17, Adv. Pro. No. 17-01087 ECF No. 16; 11/30/17 Tr.
               108:2—110:24, Adv. Pro. No. 17-01087 ECF No. 17; JPO § III Stip. Fact ¶ 1; PC
               Stmt. ¶ 6; JPO § III Stip. Fact ¶ 35; see [email from Thomas Ji to Vik Ghei, JX
               66]; See Consent Solicitation [JX 66]; see also JPO § III Stip. Fact ¶ 35.
         •     Despite Petitioning Creditors Rule 1003 affidavit, [ECF No. 1 Exh. 2] the Court
               finds, based on the evidence and testimony offered at trial, that Petitioning
               Creditors purchased the defaulted notes with an eye towards commencing this
               involuntary petition. See JX 84; 11/30/2017 Tr. 115:20—119:202, Adv. Pro. No.
               17-01087 ECF No. 17 (Petitioning Creditors’ principal testifying that they
               engaged bankruptcy counsel prior to purchasing the notes); see also JPO § III
               Stip. Facts ¶ 33; Cf Federal Rule of Bankruptcy Procedure 1003 (“An entity that
               has transferred or acquired a claim for the purpose of commencing a case for


                                                 42
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 43 of 51


                liquidation under chapter 7 or reorganization under chapter 11 shall not be a
                qualified petitioner.”).


        The foregoing facts, taken as a whole, readily support the conclusion that under the

 reasoning of Murray this case should be dismissed for cause pursuant to 11 U.S.C. § 1112(b). In

 making this determination the Court considers the purpose and goals of the Bankruptcy Code.

 See In re Murray 900 F.3d at 59. “The legislative purpose of Chapter 11 is the speedy

 rehabilitation of financially troubled businesses.” In re 312 W. 91st St. Co., Inc., 35 B.R. 346,

 347 (Bankr. S.D.N.Y. 1983); see also In re Murray, 543 B.R. at 495 (“Through orderly and

 centralized liquidation or through reorganization or rehabilitation, creditors of equal priority

 receive ratable and equitable distributions designed to serve ‘the prime bankruptcy policy of

 equality of distribution among creditors of the debtor.’”) (quoting 1 Collier on Bankruptcy (16th

 ed. 2015) ¶ 1.01[1]); In re Metrogate, LLC, No. 15-12593 (KJC), 2016 WL 3150177, at *7

 (Bankr. D. Del. May 26, 2016) (“The purpose of requiring at least three creditors to launch an

 involuntary case is to necessitate some joint effort between creditors.”)(internal quotation marks

 and citation omitted); see also David A. Skeel, Jr., Debt's Dominion: A History of Bankruptcy

 Law in America at 42 (2001) (“[O]nly with involuntary bankruptcy, [commercial groups and

 their advocates] insisted, would creditors be assured a fair share of debtors’ assets.”).

        It is undisputed that Taberna is not an operating business, and there is therefore no

 rehabilitative objective that can be served by allowing a bankruptcy case to proceed. See In re

 Murray 900 F.3d at 59; see also In re C-TC 9th Ave. P'ship, 113 F.3d 1304, 1308 (holding that

 the “primary purpose of Chapter 11 is to enable businesses to reorganize and emerge from

 bankruptcy as operating enterprises”) (emphasis added). Furthermore, the fact that the

 Petitioning Creditors proposed a liquidating plan, see Notice of Filing of Certain Unredacted

 Exhibits to Affidavit of H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting
                                                  43
17-11628-mkv       Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                            Pg 44 of 51


 Ex Parte Motion to File Documents Under Seal [ECF No. 82], Exh. D, strongly suggests that the

 Petitioning Creditors elected Chapter 11, rather than Chapter 7, solely in an attempt to obtain the

 benefits of Section 1111(b) which, in turn, allowed them to make a colorable (albeit incorrect

 and meritless) argument regarding their eligibility to commence an involuntary case.

        There is, however, no need for bankruptcy protection here since the Taberna Indenture

 independently establishes the parties’ agreements as to liquidation. JX 1, INDENTURE § 11.1.

 The Petitioning Creditors’ stated goal, which they were unable to achieve through a series of

 earlier initiatives, is to rewrite the terms of the Indenture agreement, thereby enabling Petitioning

 Creditors to alter Taberna’s governance structure and increase its disclosures, with the ultimate

 goal of forcing an accelerated liquidation—not a reorganization. JX 111; JX 113, 2; see 11/30/18

 Tr. 15:6—12, Adv. Pro. No. 17-01087 ECF No. 17. This is unnecessary (and indeed,

 inappropriate) since Taberna is a static pool investment vehicle, intended to exist for only a

 limited time. In contemplation of the possibility that Taberna would lack the funds necessary to

 pay timely interest or principal, all noteholders (including Petitioning Creditors) expressly agreed

 to terms for how the indenture trustee will manage the remaining portfolio and how losses will

 be distributed among the noteholders. Here, the alleged debtor faces no involuntary creditors

 and the rules for liquidating this single purpose, single use entity were set forth by contract.

 Everyone, including Petitioning Creditors who purchased the already defaulted notes, agreed to

 those rules.

        The Court does not view these facts in isolation but considers them within the context of

 the entire case. Here, Petitioning Creditors took intricate—choreographed—steps to

 manufacture eligibility to file an involuntary case. For example, the only reasonable inference to

 draw from Petitioning Creditors' waiver [ECF No. 1-3] is that Petitioning Creditors waived their



                                                  44
17-11628-mkv       Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                             Pg 45 of 51


 rights to benefit from any security interest up to the statutory eligibility filing requirement in an

 attempt to artificially create eligibility to file an involuntary petition under section 303 as

 partially unsecured creditors. However, the cumulative actions by the Petitioning Creditors

 including knowingly purchasing a controlling stake of class A notes after previous failed

 attempts to liquidate the collateral, drafting a liquidating plan for the exclusive benefit of class A

 noteholders, filing the involuntary petition under chapter 11 (rather than under chapter 7) to

 invoke the benefits of section 1111(b), and waiving their right to benefit from any security

 interest up to the statutory eligibility filing requirement, makes clear to the Court that Petitioning

 Creditors intended to abuse the bankruptcy code and bankruptcy process. With the benefit of

 experienced counsel, see 10/18/18 Tr. 25:23—25, [ECF No. 161], Mr. Ghei—himself a

 sophisticated investor, knowledgeable both with respect to complex financial transactions

 including CDOs and the workings of Bankruptcy Code, see 11/28/17 Tr. 47:24—50:24, Adv.

 Pro. No. 17-01087 ECF No. 15; see also 11/29/17 Tr. 177:1—17, Adv. Pro. No. 17-01087 ECF

 No. 16—orchestrated a process whereby the Petitioning Creditors cited selective Code

 provisions in the hope that it would enable them to effectuate an accelerated liquidation of an

 already self-liquidating securitization vehicle, for their own benefit at the expense of the larger

 creditor community.

        As noted, this filing comes on the heels of Petitioning Creditors’ other unsuccessful

 attempts to initiate the liquidation of the collateral by means of, inter alia, a tender offer and a

 consent solicitation. Petitioning Creditors are sophisticated parties who carefully, and after much

 study, knowingly and voluntarily bought notes in the secondary market for an already defaulted

 CDO. See 11/28/17 Tr. 150:10—158:11, Adv. Pro. No. 17-01087 ECF No. 15. Petitioning

 Creditors knowingly agreed to the terms of the underlying securitization documents when they



                                                   45
17-11628-mkv          Doc 163        Filed 11/08/18 Entered 11/08/18 16:18:34                      Main Document
                                                  Pg 46 of 51


 purchased the notes at issue. Under sections 5.4, 5.5, 5.8, 5.13 and 11.1 of the Indenture, the

 Petitioning Creditors agreed to prohibit the A-1 Noteholders (i.e. themselves) from forcing a

 liquidation of the collateral, contractually signed on to a no-action clause in order to prohibit a

 single bondholder (or a small group of bondholders) from bringing a suit against the issuer which

 would be contrary to the collective economic interests of the other bondholders, and agreed that

 in the event of a default a comprehensive priority of payments be applied. JX 1, INDENTURE at

 pp. 54—178. The Petitioning Creditors seek bankruptcy solely as a means to alter the terms of a

 contract they freely entered.

           The Court concludes that it “is clear from the totality of circumstances that this is not the

 type of case for which Congress enacted Chapter 11 of the Bankruptcy Code.” 18 In re 312 W.

 91st St. Co., Inc., 35 B.R. at 347. There is no genuine attempt to reorganize the putative debtor

 so that it can reemerge from bankruptcy as a viable on-going business. Rather, this case is a last-

 ditch effort by a senior sophisticated noteholder to further its personal, tactical and pecuniary

 aims and to coerce a redemption of its notes to the detriment of junior creditors. See 11/29/17

 Tr. 31:2—32:7, Adv. Pro. No. 17-01087 ECF No. 16 (indicating that Anchorage believed the

 value of the notes could increase dramatically within a couple of years). This type of scheme

 conflicts with the goal of Bankruptcy Code, which is to afford a debtor an opportunity to

 continue business, preserve equity, and provide a collective remedy, goals which serve to protect

 the interests of all creditors equally and fairly. While liquidation is an appropriate purpose of a


 18
    In response to this Court’s Order to Show Cause, ECF No. 153, the Petitioning Creditors, through counsel,
 argued for the first time that section 1123(a)(5)(F) permits cancelling or modifying an indenture. 10/18/18 Tr.
 25:23—27:11. Therefore, the Petitioning Creditors argue, there is a valid purpose here and the Court should enter
 an order for relief. As an initial matter, under the Code the term ‘indenture’ has a specific meaning. The Petitioning
 Creditors have not the Petitioning Creditors have not established that the Indenture here falls within the meaning of
 the term ‘indenture’ as used in section 1123(a)(5)(F), defined in section 101(28). Second, this argument puts the
 cart before the horse. Section 1123(a) provides a list of the tools one may use to implement a plan. A bankruptcy
 case, let alone a plan, may only utilize these tools after the Court determines that the underlying case can properly be
 maintained consistent with the goals of the Code.

                                                           46
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 47 of 51


 chapter 11 case, it cannot be used to frustrate equitable treatment of all creditors. See In re

 Murray, 543 B.R. at 486 (“Bankruptcy was created as a collective remedy, to achieve pari passu

 distribution amongst creditors . . . .”); see also Travelers Ins. Co. v. 633 Third Assocs., No. 91

 CIV. 5735 (CSH), 1991 WL 236842, at *2 (S.D.N.Y. Oct. 31, 1991) (stating that Congress did

 not intend for section 1111(b) of the Bankruptcy Code to be invoked by parties as a way to

 repudiate their bargain in order to enhance their position in advance of a possible bankruptcy); In

 re Luxeyard, Inc., 556 B.R. 627, 640–41 (Bankr. D. Del. 2016) (“[I]t is proper to file an

 involuntary petition to protect against other creditors obtaining a disproportionate share of the

 debtor’s assets. Conversely, it is an improper use of the bankruptcy system to file an involuntary

 petition to obtain a disproportionate advantage for a petitioner’s own position.”); id. at 641

 (listing examples of disproportionate advantages which include, inter alia, filing in order to

 change corporate control.).

        The Court is also convinced that if the Petitioning Creditor’s tactics were permitted and

 rewarded with an entry of an order for relief, this would create significant uncertainty across the

 capital markets. See Brief for the Structured Finance Industry Group, Inc. as Amicus Curiae

 Supporting Objecting Parties at 8 [ECF No. 97]. As noted in In re Zais Investment Grade Limitd

 VII, a case heavily relied upon by Petitioning Creditors, and as conceded by Petitioning Creditors

 at trial [11/28/17 Tr. 157:7—25, Adv. Pro. No. 17-01087 ECF No. 15], “CDO’s are designed to

 avoid bankruptcy.” 455 B.R. at 847.

        Rather than support Petitioning Creditors request for entry of an order for relief here, the

 Court concludes that the Zais case is legally and factually distinguishable from this case. In re

 Zais, 455 B.R. at 839. Most significantly, in Zais the debtor and the other non-petitioning

 creditors did not oppose the involuntary bankruptcy filing. Id. at 846 (the parties “failed to



                                                  47
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 48 of 51


 contest the petition and the order for relief was entered by default”). The noteholders in Zais

 moved to dismiss on grounds unrelated to § 330 eligibility after the court had entered an order

 for relief. In short, the debtor in Zais took no position with respect to whether the case should

 proceed in the bankruptcy court, Id. at 847, whereas here the putative debtor asks that the Court

 to dismiss this case. See ECF No. 20; ECF No. 32. Indeed, Mr. Ghei testified that he would not

 have filed this case if he knew that the putative debtor would oppose an order for relief.

 11/28/2017 Tr. 84:15—23, Adv. Pro. No. 17-01087 ECF No. 16. The Zais court denied the

 junior noteholders’ motion to dismiss and held, on the differing facts before it, that the movants

 had failed to demonstrate that the involuntary petition was brought in bad faith. In re Zais, 455

 B.R. at 848.

        The Zais case does not mandate entry of an order for relief here. As an initial matter, the

 facts established at trial support the Court’s conclusion that Petitioning Creditors have, in a very

 methodical and deliberate process, set out to force an accelerated liquidation of Taberna:

            •   Petitioning Creditors retained adept bankruptcy counsel prior to Petitioning
                Creditor’s failed attempts to liquidate the collateral outside of bankruptcy.
            •   Mr. Ghei candidly admitted at trial that he patterned his behavior with respect to
                Taberna after what he believed were the initiatives that led to denial of the motion
                to dismiss in Zais, a case in which he was involved and carefully followed. See,
                e.g., 11/28/2017 Tr. 158-19, Adv. Pro. No. 17-01087 ECF No. 15.
            •   After Petitioning Creditor’s failed attempts to liquidate the collateral outside of
                bankruptcy, Petitioning Creditors, in April 2017, purchased additional defaulted
                notes which gave them a majority stake of the Class A Notes. 11/30/17 Tr.
                103:14—23, Adv. Pro. No. 17-01087 ECF No. 17.
            •   Immediately after Petitioning Creditor’s April 2017 Note purchases, Petitioning
                Creditors, and their bankruptcy counsel, formally expanded the scope of counsel’s
                retention to include a bankruptcy filing. Compare JPO § III Stip. Fact ¶ 33 with
                JPO § III Stip. Fact ¶ 44.
            •   In their motion to terminate putative debtor’s exclusivity—filed the day after they
                commenced this case, Petitioning Creditors tout the fact that they own enough
                notes to deliver a class that will vote for their proposed plan (thereby ensuring
                liquidation).

                                                  48
17-11628-mkv        Doc 163     Filed 11/08/18 Entered 11/08/18 16:18:34              Main Document
                                             Pg 49 of 51


 The court in Zais found that the case was brought in good faith and for a proper purpose because

 the petitioning creditors desired to realize the greatest present value for themselves without

 negatively impacting junior creditors who had no prospect of recovery under the status quo. Id.

 at 849. Here, by contrast, Mr. Ghei conceded that junior creditors are not necessarily out of the

 money outside of bankruptcy. 11/29/18 Tr. 161:19—24, Adv. Pro. No. 17-01087 ECF No. 16.

 Yet, in direct contradiction of a basic goal of the bankruptcy code, the Petitioning Creditor’s case

 would increase their recovery at the expense of the junior noteholders. See JPO § III Stip. Fact ¶

 22; Compare JPO § III Stip. Fact ¶¶ 10-12 with Notice of Filing of Certain Unredacted Exhibits

 to Affidavit of H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting Ex Parte

 Motion to File Documents Under Seal [ECF No. 82], Exh. D, ¶¶ 2.1—3.19. This distinction is

 critical and dispositive. Significantly, Anchorage, the Petitioning Creditor in Zais, is also a

 Taberna noteholder and although it reportedly indicated it would support Petitioning Creditor’s

 liquidation efforts, it did not file or join the involuntary petition here and refused to be “on the

 front line” in connection with this case. 11/29/17 Tr. 31:20— 35:1, Adv. Pro. No. 17-01087 ECF

 No. 16.

           Not only is this involuntary petition fundamentally at odds with the purpose of

 securitization vehicles, but the Court concludes it also violates the spirit and purpose of the

 Bankruptcy Code. “An involuntary petition is powerful weapon and therefore the Code and

 Federal Rules of Bankruptcy Procedure include numerous requirements and restrictions to curtail

 misuse and to insure that the remedy is sought only in appropriate circumstances.” In re Murray,

 543 B.R. at 497. If the Court allowed this case to continue, allowing a party to force a CDO into

 bankruptcy at the expense of all noteholders other than the Petitioning Creditors, the Court

 would encourage other parties put to disregard bargained-for contractual remedies in an



                                                   49
17-11628-mkv      Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34             Main Document
                                            Pg 50 of 51


 Indenture and pursue bankruptcy as a way to redefine the terms of the contracts they freely

 entered. See 11/28/2017 Tr. 158-19, Adv. Pro. No. 17-01087 ECF No. 15 (Petitioning Creditor’s

 principal Mr. Ghei explaining that his understanding of the Zais case helped to form the basis for

 bringing this involuntary petition) (“I think [I] would be negligent for any potential investor in a

 defaulted CDO not to consider [an involuntary petition] after the Zais case in 2011 where that

 CDO was reorganized through a bankruptcy.”). Such a result is antithetical to the goals of the

 bankruptcy system and to the public interest. “Were we to ignore those interests, we would

 likely see an increase of new bankruptcy filings in cases that are more appropriately handled in

 [other forums].” In re Murray, 900 F.3d at 63.

        For the foregoing reasons, the Court concludes in the exercise of its discretion that, even

 if the Petitioning Creditors met the eligibility requirements under section 303, cause exists to

 dismiss this case pursuant to section 1112(b) of the Bankruptcy Code.

                                          CONCLUSION

        For the reasons set forth above, the Court finds and concludes that the Petitioning

 Creditors have failed to establish a prima facie case that they hold claims against Taberna. The

 PC Note Claims are nonrecourse claims under the Indenture and the PC Note Claims are limited

 to the Collateral. The Objecting Parties are therefore entitled to judgment on partial findings that

 the Petitioning Creditors do not qualify as petitioning creditors under section 303(b) of the

 Bankruptcy Code. The Court has considered the Petitioning Creditors’ remaining arguments,

 and to the extent not specifically addressed herein, concludes that they lack merit.

        In the alternative, the Court in the exercise of its discretion, concludes this involuntary

 case should be dismissed for cause pursuant to 11 U.S.C. § 1112(b).




                                                  50
17-11628-mkv       Doc 163      Filed 11/08/18 Entered 11/08/18 16:18:34           Main Document
                                             Pg 51 of 51


          As a result of this decision, the Alleged Debtor’s interpleader complaint is now moot, see

 Adv. Pro. No. 17-1087(mkv), and Adversary Proceeding 17-1087 is DISMISSED.

          The parties are directed to settle a judgment on notice.



 Dated:      New York, New York
             November 8, 2018
                                                          s/ Mary Kay Vyskocil
                                                        Honorable Mary Kay Vyskocil
                                                        United States Bankruptcy Judge




                                                   51
